Exhibit 10.1

Execution Version

FOURTH AMENDED AND RESTATED

CREZ LEASE AGREEMENT

between

SHARYLAND DISTRIBUTION & TRANSMISSION SERVICES, L.L.C.

and

SHARYLAND UTILITIES, L.P.

November 9, 2017

CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I LEASE      1  

1.1.

  Lease of CREZ Assets      1  

1.2.

  Exclusive Rights      3  

1.3.

  Absolute Net Lease      3  

1.4.

  Waiver by Lessee      4  

1.5.

  Quiet Enjoyment      4   ARTICLE II TERM OF LEASE      4  

2.1.

  Term      4  

2.2.

  Approvals upon Expiration or Termination      4  

2.3.

  Purchase Option upon Expiration or Termination      5   ARTICLE III RENT     
5  

3.1.

  Rent      5  

3.2.

  Rent Supplements      6  

3.3.

  Validation      9  

3.4.

  Confirmation of Percentage Rent      10  

3.5.

  Additional Obligations      11  

3.6.

  No Set Off      11  

3.7.

  Late Payment Penalty      11  

3.8.

  Credit Support      12  

3.9.

  Survival      12   ARTICLE IV LESSEE’S REPRESENTATIONS, WARRANTIES AND
COVENANTS      12  

4.1.

  Maintenance, Operation and Repair of the CREZ Assets      12  

4.2.

  Licenses and Permits      13  

4.3.

  Property Taxes and Other Assessments and Fees      13  

4.4.

  Requirements of Governmental Agencies and Regulatory Authorities      14  

4.5.

  Liens      14  

4.6.

  Hazardous Materials      14  

4.7.

  Indebtedness      15  

4.8.

  Records      15  

4.9.

  Surrender      16  

4.10.

  Cooperation; Transition Services      16  

4.11.

  Lessee’s Authority; Enforceability      17  

4.12.

  Litigation      17  

4.13.

  Financing      17   ARTICLE V LESSOR’S REPRESENTATIONS, WARRANTIES AND
COVENANTS      20  

5.1.

  Lessor’s Authority      20  

5.2.

  Liens and Tenants      20  

5.3.

  Condition of Assets      21  

 

      CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

5.4.

  Performance Under Operational Agreements      21  

5.5.

  Requirements of Governmental Agencies      21  

5.6.

  Hazardous Materials      21  

5.7.

  Litigation      21  

5.8.

  Records      21  

5.9.

  Limitation      21   ARTICLE VI LOSS AND DAMAGE; INSURANCE      22  

6.1.

  Loss and Damage to the CREZ Assets      22  

6.2.

  Insurance      23   ARTICLE VII REPORTING      24  

7.1.

  Financing Arrangements      24  

7.2.

  Public Company and Regulatory Information and Cooperation      25  

7.3.

  Mutual Obligations      26   ARTICLE VIII ASSIGNMENT      26  

8.1.

  Assignment by Lessee      26  

8.2.

  Assignment by Lessor      26   ARTICLE IX DEFAULT      27  

9.1.

  Lessee Default      27  

9.2.

  Lessor Default      28  

9.3.

  Right to Cure      28  

9.4.

  Remedies      29   ARTICLE X CAPITAL EXPENDITURES      29  

10.1.

  Capital Expenditures Generally      29  

10.2.

  Capital Expenditures Funded by Lessor      30  

10.3.

  Additional Agreements Regarding Capital Expenditures      30  

10.4.

  Footprint Project Construction Activities      31  

10.5.

  Ownership of Footprint Projects      31  

10.6.

  Asset Acquisitions      31  

10.7.

  Reimbursements      32   ARTICLE XI REGULATORY COOPERATION      32  

11.1.

  Jurisdiction      32  

11.2.

  Cooperation      32   ARTICLE XII INDEMNITY      33  

12.1.

  General Indemnity      33  

12.2.

  Environmental Indemnity      33  

12.3.

  Survival; Limitations      34  

 

      CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE XIII MISCELLANEOUS      34  

13.1.

  Limitation of Damages      34  

13.2.

  Condemnation      34  

13.3.

  Confidentiality      35  

13.4.

  Successors and Assigns      36  

13.5.

  Rent Obligations Not Excused by Force Majeure, Etc.      36  

13.6.

  Further Assurances; Policies and Procedures      36  

13.7.

  Arbitration      37  

13.8.

  Notices      38  

13.9.

  Entire Agreement; Amendments      39  

13.10.

  Legal Matters      39  

13.11.

  Partial Invalidity      39  

13.12.

  Recording      39  

13.13.

  Intention of Parties; True Lease      40  

13.14.

  Rules of Construction      40  

 

APPENDICES:    Appendix A    Definitions EXHIBITS:    Exhibit A    Form of CFO
Certificate Statement Exhibit B    Panhandle Assets Exhibit C    Subordinated
Debt Terms Exhibit D    Insurance Exhibit E    Gross Revenues SCHEDULES:   
Schedule 3.2    Form – Rent Supplement

 

      CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED

CREZ LEASE AGREEMENT

This FOURTH AMENDED AND RESTATED CREZ LEASE AGREEMENT (this “Agreement”) is
entered into effective as of November 9, 2017 (the “Effective Date”), between
Sharyland Distribution & Transmission Services, L.L.C. (together with its
permitted transferees, successors and assigns, “Lessor”), and Sharyland
Utilities, L.P. (together with its permitted transferees, successors and
assigns, “Lessee”), and, in connection herewith, Lessor and Lessee agree,
covenant and contract as set forth in this Agreement. Lessor and Lessee are
sometimes referred to in this Agreement as a “Party” or collectively as the
“Parties.”

Certain capitalized terms used in this Agreement have the meaning assigned to
them in Appendix A attached hereto.

WITNESSETH:

WHEREAS, Lessor and Lessee entered into that certain Third Amended and Restated
Lease Agreement (CREZ Assets), effective as of December 4, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Amended and
Restated Lease”), pursuant to which Lessee leases the Panhandle Assets from
Lessor;

WHEREAS, on or around the Effective Date, pursuant to an Agreement and Plan of
Merger among Lessor, Lessee, Oncor Electric Delivery Company LLC (“Oncor”) and
certain other parties thereto, Lessor is disposing of certain transmission and
distribution assets that are subject to the Stanton/Brady/Celeste Lease and
McAllen Lease and, in exchange therefor, is acquiring certain transmission
assets (the “Acquired Transmission Assets”) and cash from Oncor (the “Exchange
Transaction”); and

WHEREAS, Lessor and Lessee desire to amend and restate the Amended and Restated
Lease in its entirety to provide for the lease by Lessee of the Acquired
Transmission Assets and to make such other changes as are set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereby
amend and restate the terms of the Amended and Restated Lease as follows:

ARTICLE I

LEASE

1.1. Lease of CREZ Assets.

(a) Upon the terms and conditions set forth in this Agreement, Lessor hereby
grants to Lessee the exclusive right to use and operate the CREZ Lease Assets.
Subject to any necessary regulatory approvals and Section 1.1(b), this Agreement
is intended by Lessor and Lessee to be a master lease of the CREZ Lease Assets,
as they existed as of the Original Lease Date, as they have been altered by the
completion of the construction of the CREZ Project and as they have been or may
continue to be altered or expanded thereafter by Footprint Projects in which
Lessor has an interest, which may include:

 

      CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

(i) towers and poles affixed to the land, and all necessary and proper
foundations, footings, crossarms and other appliances and fixtures for use in
connection with said towers and poles;

(ii) overhead, underground and underwater electrical transmission and
communications lines, together with related ductwork and insulators;

(iii) electric substation and switching facilities, including all associated
transformers, circuit breakers, resistors, capacitors, buses, interconnection
and switching facilities, control and protection equipment which monitors the
CREZ Assets, and the building housing the foregoing items;

(iv) all facilities associated with any high-voltage direct current
interconnections, including alternating current/direct current converter
stations;

(v) electric meters required to operate the CREZ Assets;

(vi) real estate assets, including real property, interests in real property or
real property rights (as defined in Section 856(c)(5)(B) of the Code and the
regulations promulgated thereunder, and not otherwise included in
Section 1.1(a)(i)–(v) above) owned or leased by Lessor and underlying the CREZ
Assets, including related easements, licenses, rights of way and other real
property interests; and

(vii) all other assets, facilities, systems or property owned or leased by
Lessor that physically comprise part of the CREZ Assets and that are
(x) identified in the uniform system of accounts for major electric utilities,
18 C.F.R. Part 101, as adopted and amended from time to time by FERC (the “FERC
Uniform System of Accounts”) and (y) not otherwise included in
Section 1.1(a)(i)–(vi) above).

For the avoidance of doubt, the CREZ Assets shall (x) exclude the Transmission
Operation Center and the transmission and distribution related assets included
in the Backup Operations Center located in Amarillo, Texas, which are currently
owned by Lessor and leased to Lessee pursuant to the McAllen Lease and
(y) include any components of the CREZ Assets that are repaired or replaced
pursuant to Section 6.1.

(b) Notwithstanding anything to the contrary in this Agreement, the Parties do
not intend or agree to enter into a lease with respect to any Footprint Project
or other alteration, expansion or addition to the CREZ Assets (and Lessee shall
not be authorized to use or operate such Footprint Project, alteration,
expansion or addition to the CREZ Assets) unless and until such time as the
Parties first execute a Rent Supplement for the underlying Footprint Project and
such Footprint Project is placed in service, and such Rent Supplement together
with this Agreement shall be treated as a new lease with respect to such
Footprint Project. The Parties further agree and acknowledge that a Rent
Supplement will be executed with respect to each Footprint Project before such
Footprint Project is placed in service, and references in this Agreement to
“CREZ Assets” rely on the assumption that this is the case.

 

   2    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Section 1.1, for so long as
Lessor is in compliance with its obligation to fund Capital Expenditures
pursuant to Article X, Lessor may notify Lessee of its intention to transfer
certain assets that would otherwise constitute CREZ Assets under this Agreement
(the “Transferred Assets”) to a TRS. Upon any such notification, the TRS and
Lessee shall negotiate in good faith a lease agreement with respect to such
Transferred Assets, on terms and conditions that are comparable to those
contained herein, and, upon the execution of such lease, the Transferred Assets
shall no longer constitute CREZ Assets hereunder.

1.2. Exclusive Rights.

(a) Throughout the Term of this Agreement, Lessee shall have the exclusive right
(i) to operate and use the CREZ Lease Assets for the transmission of electricity
in accordance with applicable rules and regulations of all regulatory agencies
having regulatory jurisdiction over the CREZ Assets, including the PUCT, as well
as applicable rules and regulations of ERCOT, TRE, NERC and other Regulatory
Authorities, and (ii) to utilize the CREZ Lease Assets for other uses (provided
that such other uses do not interfere with the current or future transmission
and delivery of electricity, Good Utility Practice or Applicable Laws and do not
adversely affect the reliability and safety of the CREZ Assets or the ERCOT
electric grid). Further, subject to Section 4.1(b), Lessor hereby grants to
Lessee a limited royalty-free non-transferable, non-exclusive sublicense under
the Licensed Intellectual Property (as defined in the Tower License Agreement)
to use the Licensed Technology (as defined in the Tower License Agreement);
provided that such sublicense is limited to the operational scope set forth in
Section 2.1 of the Tower License Agreement and strictly limited to the
Applicable Transmission Systems (as defined in the Tower License Agreement).
This sublicense shall terminate automatically at such time as Lessee ceases to
operate the Acquired Transmission Assets on the terms set forth in this
Agreement. For the avoidance of doubt, Lessee has executed an undertaking
pursuant to Section 3 of the Tower License Agreement, and nothing in this
Section 1.2(a) shall limit Lessee’s rights or obligations by virtue thereof.

(b) Throughout the Term of this Agreement, Lessor shall have access to the CREZ
Assets at all reasonable times for purposes of inspection and for the purposes
of evaluating potential improvements, expansions or modernizations of the CREZ
Assets in accordance with Article X. Except in the case of emergency, prior to
Lessor’s access of the CREZ Assets, Lessor will provide written notification to
Lessee’s operations personnel.

1.3. Absolute Net Lease. This Agreement is intended by the Parties to be an
absolute net lease (and, except as otherwise specified herein, the expenses and
costs associated with the lease, license, servicing, insuring, maintenance,
repair and operation of the CREZ Assets and the performance of Lessee’s
obligations under this Agreement shall be for the account of Lessee, unless
expressly stated that such expenses or costs are for the account of Lessor or
some other Person). Other than as expressly provided herein, (a) Lessee’s
obligation to make all payments of Rent as and when the same shall become due
and payable in accordance with the terms of this Agreement shall be absolute,
irrevocable and unconditional and shall not be affected by any

 

   3    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

circumstance or subject to any abatement or diminution by set-off, deduction,
counterclaim, recoupment, agreement, defense, suspension, deferment,
interruption or otherwise, and (b) until such time as all Rent required to be
paid has been paid, Lessee shall have no right to terminate this Agreement or to
be released, relieved or discharged from its obligation to make, and shall not
suspend or discontinue, any payment of Rent for any reason whatsoever.

1.4. Waiver by Lessee. Lessee hereby waives, to the extent permitted by
Applicable Law, any and all rights which it may now have or which at any time
hereafter may be conferred upon it, by statute or otherwise, to modify,
terminate, cancel, quit or surrender this Agreement except in accordance with
the express terms hereof.

1.5. Quiet Enjoyment. Lessee shall be entitled to the peaceful and quiet
enjoyment of the CREZ Lease Assets, subject to the terms of this Agreement, so
long as Lessee is not in default of this Agreement beyond applicable notice and
cure periods.

ARTICLE II

TERM OF LEASE

2.1. Term. Subject to the provisions of Section 2.2 of this Agreement, or as
otherwise stated herein, this Agreement became effective on the Original Lease
Date and shall continue through December 31, 2020 unless otherwise terminated in
a manner consistent herewith (the “Existing Term”). Thereafter, this Agreement
may be renewed for subsequent terms (each, a “Renewal Term” and, collectively
with the Existing Term, the “Term”) by mutual agreement of the Parties;
provided, however, that the Rent for any Renewal Term shall be targeted to
provide Lessor with a Comparable Rate of Return on the then-current Rate Base of
the CREZ Assets.

2.2. Approvals upon Expiration or Termination.

(a) Notwithstanding anything to the contrary contained in this Agreement, Lessee
shall not surrender, resign, transfer, assign or otherwise cease to be the
operator of the CREZ Assets at any time, including upon the termination of this
Agreement or at the expiration of the Term, without first acquiring any
necessary regulatory approvals from the PUCT or other Regulatory Authorities
regarding such surrender, resignation, transfer, assignment or cessation of such
operatorship; provided that, in the event of expiration or termination, the
Parties shall use commercially reasonable efforts to obtain all necessary
regulatory approvals of the transfer of such operatorship as soon as reasonably
practicable.

(b) During any period of time after the expiration of the Term or termination of
this Agreement but prior to Lessee’s acquisition or receipt of any necessary
regulatory approvals with respect to Lessee’s surrender, resignation, transfer,
assignment or other cessation of its operation of the CREZ Assets (such period
of time being herein referred to as the “Extended Period of Operatorship”),
Lessee shall continue to operate the CREZ Assets and shall continue to pay all
Extended Period Rent and perform all of Lessee’s other obligations under this
Agreement; provided, however, that if regulatory approval is not obtained within
twelve (12) months of initiation of the approval process and such delay is
(i) due to Lessor’s failure to reasonably pursue such approval, then the amounts
payable as Rent will be eighty percent (80%) of such amount, or (ii) due to
Lessee’s failure to reasonably pursue such approval, then the amounts payable as
Rent will be one hundred five percent (105%) of such amount.

 

   4    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

(c) Upon the expiration of the Term or termination of this Agreement, Lessee
shall (i) use commercially reasonable efforts to obtain all necessary regulatory
approvals as soon as reasonably practicable from the PUCT or other Regulatory
Authorities to transfer or assign the Operating CCNs for the CREZ Assets to
Lessor or Lessor’s transferee or designee and (ii) upon receipt of such
approvals, transfer or assign, to the extent permitted by Applicable Law, such
Operating CCNs to Lessor or Lessor’s transferee or designee.

(d) The obligations of Lessee and Lessor contained in this Section 2.2 shall
survive the expiration of the Term or termination of this Agreement.

2.3. Purchase Option upon Expiration or Termination. Upon the later of (a) the
expiration of the Term or termination of this Agreement and (b) the expiration
of the Extended Period of Operatorship (if any), Lessor shall have the option to
purchase, or cause such other Person as Lessor may direct to purchase, from
Lessee any equipment or other property, tangible or intangible, including any
regulatory assets, owned by Lessee and principally used in connection with and
necessary for the operation of the CREZ Assets (including any Nonseverable
Footprint Projects owned by Lessee, if any), subject to any required regulatory
approvals. The purchase price for such property or equipment shall be the
greater of (i) the net book value thereof plus 10% and (ii) the fair market
value thereof as determined by mutual agreement of Lessor and Lessee.

ARTICLE III

RENT

3.1. Rent. Lessee will pay to Lessor in lawful money of the United States of
America which shall be legal tender for the payment of public and private debts,
at Lessor’s address set forth in Section 13.8 or at such other place or to such
other Person, as Lessor from time to time may designate in a written notice to
Lessee, all Rent contemplated hereby during the Term or any Extended Period of
Operatorship on the basis hereinafter set forth. If there is a dispute as to the
amount of Rent to be paid by Lessee, either Party may submit the dispute to
arbitration pursuant to Section 13.7. However, Lessee shall be required to pay,
as and when Rent is due and payable hereunder, the Undisputed Rent until such
time as the dispute is resolved by agreement between the Parties or by
arbitration pursuant to Section 13.7.

(a) Lessee will pay Lessor Base Rent for each Lease Month, payable in arrears
forty-five (45) days after the conclusion of the Lease Month.

(b) In addition to the Base Rent set forth above, Lessee covenants and agrees to
pay to Lessor, as percentage rent, an annual amount at the Percentage Rent Rate
on Gross Revenues during the applicable Lease Year that are in excess of the
Annual Percentage Rent Breakpoint for such Lease Year (“Percentage Rent”).
Percentage Rent owed by Lessee under this Agreement shall be calculated
quarterly, and, if any Percentage Rent is due, shall be paid not later than the
date that is forty-five (45) days after the end of each Lease Quarter as
follows:

 

   5    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

(i) Percentage Rent will only be payable with respect to a particular Lease
Quarter if the aggregate Gross Revenues for the Lease Year through the end of
the applicable Lease Quarter (the “Year-to-Date Revenues”) exceed the Applicable
Quarterly Breakpoint. If so, then the Percentage Rent payable with respect to a
Lease Quarter will be an amount equal to:

(1) the product of (x) the amount by which Year-to-Date Revenues exceed the
Applicable Quarterly Breakpoint multiplied by (y) the Percentage Rent Rate;
minus

(2) any Year-to-Date Payments;

provided that, except as provided in Section 3.1(b)(ii), if the foregoing
calculation results in a negative number, Lessee shall not be entitled to a
refund of any Percentage Rent previously paid.

(ii) If, at the end of the Lease Year, the Year-to-Date Payments made by Lessee
to Lessor with respect to such Lease Year exceed the annual amount of Percentage
Rent payable by Lessee to Lessor for such Lease Year pursuant to the first
sentence of Section 3.1(b), then Lessor shall refund any excess amounts to
Lessee by March 31 of the year following the applicable Lease Year.

(iii) Within forty-five (45) days after the end of each Lease Quarter, or, if
earlier, concurrently with the payment by Lessee of any Percentage Rent owed
pursuant to this Section 3.1(b), Lessee shall deliver to Lessor a CFO
Certificate, in the form attached as Exhibit A, setting forth Lessee’s
calculation of Gross Revenues as determined in accordance with Exhibit E and the
resulting Percentage Rent payable hereunder. The CFO Certificate shall be
delivered to the place where Rent is then payable, or to such other place or
places as Lessor may from time to time direct by written notice to Lessee.

3.2. Rent Supplements.

(a) The Parties have executed a Rent Supplement with respect to the Rent in
effect as of the Effective Date (the “Effective Date Rent Supplement”) with
respect to the estimated Effective Date Rate Base and Expected Incremental CapEx
through the end of 2017. Prior to the beginning of each Lease Year (and, if
applicable, at such other times during the Lease Year if the Parties expect
Incremental CapEx and the Parties have not yet entered into a Rent Supplement
with respect to such Expected Incremental CapEx), the Parties will negotiate in
good faith to supplement, in the form of Schedule 3.2, Rent and other matters in
accordance with this Section 3.2 (each, a “Rent Supplement”) to reflect the
amount of Incremental CapEx, if any, that the Parties expect to be placed in
service during such Lease Year (“Expected Incremental CapEx”). The following
will apply to the determination of the matters set forth on the Rent Supplement:

(i) The Parties will supplement Base Rent and Percentage Rent in a manner
intended to provide a Comparable Rate of Return for Lessor on the Expected
Incremental CapEx. Such Comparable Rate of Return may be achieved by a split
between Base Rent and Percentage Rent, in such case in the proportions requested
by Lessor and agreed to by Lessee.

 

   6    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

(ii) Unless the Parties agree otherwise based on appropriate factors at the time
of the negotiation, Capital Expenditures will qualify as Incremental CapEx on
the date the assets developed with such Capital Expenditures are placed in
service (notwithstanding that Capital Expenditures that are included in CapEx
Budgets pursuant to Article X are for such purposes measured based on the date
the related Capital Expenditures are incurred).

(iii) Notwithstanding anything to the contrary contained in this Agreement, such
supplement shall be determined solely to provide a Comparable Rate of Return on
such Expected Incremental CapEx and shall not be determined with reference to,
or with any intention to true up, the effect of any difference between the
initially anticipated and the actual return of or on, or the Rent payable with
respect to, the CREZ Assets as in place prior to the additions resulting from
such Expected Incremental CapEx.

(b) The Parties contemplate that there may be Capital Expenditures for assets
that are placed in service and that are related and fairly allocable to the CREZ
Assets and are classified as Lessee CapEx. The following will apply to the
determination of Revenues Attributable to Lessee CapEx:

(i) Revenues Attributable to Lessee CapEx shall be targeted to equal that
portion of the amounts collected by Lessee with respect to the CREZ Assets which
equals the amount needed to provide Lessee with the equivalent of a Comparable
Rate of Return on any such Lessee CapEx (except that, in determining such
Comparable Rate of Return, the Parties will not consider Lessee’s
creditworthiness and there will be no Agreed-to-Discount). For the avoidance of
doubt, Revenues Attributable to Lessee CapEx shall not include any ERCOT
Transmission Revenues.

(ii) Unless the Parties agree otherwise based on appropriate factors at the time
of the negotiation, Capital Expenditures that qualify as Lessee CapEx will
qualify as Lessee CapEx on the date that the assets developed with such Capital
Expenditures are placed in service. Further, the Parties understand that there
may be Capital Expenditures that relate to both the CREZ Assets and to other
assets owned or operated by Lessee or an affiliate thereof, and, in such
circumstance, the Parties will negotiate in good faith to determine the portion
of such Capital Expenditures that constitutes Lessee CapEx hereunder.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Revenues Attributable to Lessee CapEx shall be determined solely to provide a
Comparable Rate of Return on such Lessee CapEx and shall not be determined with
reference to, or with any intention to true up, the effect of any difference
between the initially anticipated and the actual return of or on the Lessee
CapEx as in place prior to the additions resulting from such Lessee CapEx.

 

   7    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

(iv) Lessee agrees to provide Lessor with sufficient information regarding
Lessee CapEx so that Lessor can monitor amounts actually spent on Lessee CapEx.
If Lessee expects there will be any Lessee CapEx and the Parties have not yet
entered into a Rent Supplement with respect to such Lessee CapEx, Lessee may
request, no more frequently than annually, that the Parties determine the
Revenues Attributable to Lessee CapEx that relate to such Lessee CapEx for each
subsequent Lease Year. Lessee will use reasonable efforts to make such request
coincide with a Rent Supplement pursuant to Section 3.2(a).

(c) The Parties will memorialize the results of all Rent negotiations pursuant
to Section 3.2(a) and Lessee CapEx supplement negotiations pursuant to
Section 3.2(b) by executing and delivering a Rent Supplement, which will set
forth, in each case to the extent applicable, (i) the amount and projected
depreciation rate of the Expected Incremental CapEx and Lessee CapEx; (ii) the
estimated weighted average placed-in-service date of the Expected Incremental
CapEx and Lessee CapEx; (iii) the projected effective date of the Regulatory
Order(s) related to the Expected Incremental CapEx and Lessee CapEx; (iv) the
new Base Rent; (v) a new Percentage Rent Schedule; (vi) new Revenues
Attributable to Lessee CapEx; (vii) a new TCOS Allocation and (viii) the
effective date of the new Rent Supplement. Upon the execution and delivery of
any such Rent Supplement, this Agreement will be deemed amended thereby. In no
event will any new Base Rent or new Percentage Rent be payable, or any Revenues
Attributable to Lessee CapEx be taken into account, before the assets funded by
the related Incremental CapEx or Lessee CapEx are placed in service. Further,
the Percentage Rent Rates and Annual Percentage Rent Breakpoints reflected on
such new Rent Supplement with respect to the Rate Base covered by such prior
Rent Supplement shall be as set forth on the Percentage Rent Schedule of such
prior Rent Supplement.

(d) Either Party may request a revision to the TCOS Allocation utilized to
calculate Allocated ERCOT Transmission Revenues pursuant to Exhibit E based on
the most recent available monthly balance sheet in connection with any Rent
Supplement executed and delivered by the Parties under Section 3.2(c) or, if
earlier, no more frequently than once every sixty (60) days.

(e) If Lessee receives or expects to receive any fees, charges or Other Revenue
(other than de minimis amounts not to exceed $100,000 in any calendar year),
then, unless Lessee reasonably believes that such Other Revenue will not operate
to reduce Lessee’s tariff within the State of Texas, Lessee and Lessor will
negotiate in good faith to amend the then-effective Rent Supplement related to
this Agreement or a similar lease to characterize the portion of such Other
Revenue which Lessor reasonably expects will operate to reduce Lessee’s tariff
within the State of Texas as Allocated Other Revenue hereunder or under such
other similar lease.

(f) In connection with the foregoing provisions of this Section 3.2, Lessor and
Lessee shall use good faith efforts to agree to a Rent Supplement within sixty
(60) days of a request therefor by either Party.

 

   8    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

3.3. Validation.

(a) Following the conclusion of each Lease Year (and, if applicable, at such
other times during a Lease Year as a Party may request), the Parties will:

(i) review and determine whether there is a difference in:

(1) with respect to the Effective Date Rent Supplement, the actual Effective
Date Rate Base compared to the Effective Date Rate Base contemplated by the
Effective Date Rent Supplement; or

(2) the actual (A) amount of Incremental CapEx or Lessee CapEx, as applicable,
placed in service during such Lease Year, (B) weighted average placed-in-service
date of and/or effective date of the Regulatory Order(s) related to such
Incremental CapEx or Lessee CapEx, as applicable and/or (C) depreciation rate,
in each case as compared to what was contemplated by the Rent Supplement in
effect as of the end of such Lease Year; and

(ii) if there has been such a difference, execute and deliver a revised Rent
Supplement, which will set forth:

(1) a revised Base Rent, Percentage Rent Schedule and TCOS Allocation,
reflecting what they would have been, at the time of the Rent Supplement, based
on the actual (A) Effective Date Rate Base (with respect to the Effective Date
Rent Supplement), (B) amount of Incremental CapEx or Lessee CapEx, as
applicable, (C) weighted average placed-in-service date of or effective date of
the Regulatory Order(s) related to such Incremental CapEx or Lessee CapEx, as
applicable and/or (D) depreciation rate, but keeping fixed all other relevant
assumptions and inputs, including the Comparable Rate of Return; and

(2) the amount of any lump sum payment that one Party must make to the other
Party as a result of excess or deficient Rent that Lessee paid, as applicable
(which payment must be made within thirty (30) days of the execution and
delivery of such revised Rent Supplement and shall be treated as Rent by the
Parties).

Upon the execution and delivery of any revised Supplement pursuant to
Section 3.3(a)(ii), this Agreement will be deemed amended thereby. The process
described in this Section 3.3(a) is referred to as a “Rent Validation.”

(b) For the avoidance of doubt, in no circumstance will a Rent Validation occur
to account for any difference between the initially anticipated and the actual
return of or on the Incremental CapEx and/or Lessee CapEx, and no such
difference will be taken into account as part of such Rent Validation.

 

   9    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

(c) For the avoidance of doubt, notwithstanding anything to the contrary
contained herein, following any expiration or termination of this Agreement
pursuant to Article II, the Parties will conduct a Rent Validation in accordance
with Section 3.3(a) with respect to the final Lease Year (or applicable portion
thereof) ending immediately prior to the effective date of such expiration or
termination and determine whether one Party should make a lump sum payment to
the other Party as a result of excess or deficient Rent paid by Lessee. If any
amount is determined to be due based upon such Rent Validation, the payment of
such amount must be made within thirty (30) days of the finalization of such
Rent Validation and, if applicable, shall be treated as Rent by the Parties.

(d) In connection with the foregoing provisions of this Section 3.3, Lessor and
Lessee shall use good faith efforts to agree to a Rent Validation within sixty
(60) days of the conclusion of the applicable Lease Year or a request therefor
by either Party.

3.4. Confirmation of Percentage Rent.

(a) In the event that Lessee determines that the Percentage Rent paid with
respect to any Lease Year (after giving effect to any refund that has or will be
paid pursuant to Section 3.1(b)(ii)) exceeded the amount of Percentage Rent
actually due for such Lease Year (such overage being the “Excess Percentage
Rent”), Lessee shall promptly notify Lessor of such fact and shall deliver a new
CFO Certificate (the “Revised Certificate”) setting forth the corrected
calculations of the Percentage Rent due for such Lease Year and identifying the
amount of the Excess Percentage Rent. Upon Lessor’s reasonable verification of
the information set forth in the Revised Certificate, Lessor shall refund to
Lessee the Excess Percentage Rent. Notwithstanding anything to the contrary
contained herein, in no event shall Lessor have any obligation under this
Section 3.4(a) to refund any Excess Percentage Rent if Lessor has not received
the Revised Certificate by March 31 of the year following the Lease Year for
which the Excess Percentage Rent was paid.

(b) Lessee shall record Gross Revenues in order to provide an audit trail and
shall utilize, or cause to be utilized, an accounting system for the CREZ Assets
in accordance with the FERC Uniform System of Accounts that will accurately
record all data necessary to compute Percentage Rent. Lessee shall retain and
shall allow Lessor and its representatives to have reasonable access to, for at
least five (5) years after the expiration of each Lease Year, reasonably
adequate records conforming to such accounting system showing all data necessary
to conduct Lessor’s Audit and to compute Percentage Rent for the applicable
Lease Years and to otherwise file or defend tax returns and reports to any
Regulatory Authority.

(c) Lessor shall have the right from time to time to cause its accountants or
representatives to conduct an inspection, examination and/or audit (a “Lessor’s
Audit”) of all of Lessee’s records, including supporting data, sales and excise
tax returns and the records described in Section 3.4(b), reasonably required to
complete such Lessor’s Audit and to verify Percentage Rent, subject to any
prohibitions or limitations on disclosure of any such data under Applicable Laws
and governmental requirements. If any Lessor’s Audit discloses a deficiency in
the payment of Percentage Rent, and either Lessee agrees with the result of
Lessor’s Audit or the matter is otherwise determined or compromised, Lessee
shall forthwith pay to Lessor the amount of the

 

   10    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

deficiency, as finally agreed or determined, together with interest at the
Overdue Rate from the date when said payment should have been made to the date
of payment thereof. In addition to the amounts described above in this
Section 3.4(c), if any Lessor’s Audit discloses a deficiency in the payment of
Percentage Rent which, as finally agreed or determined, exceeds three percent
(3%) of the amount paid, Lessee shall pay the costs of Lessor’s Audit. In no
event shall Lessor undertake a Lessor’s Audit after March 31 of the second (2nd)
year following the Lease Year for which such audit is requested.

(d) Any proprietary information obtained by Lessor pursuant to the provisions of
this Section 3.4 shall be treated as confidential, except that such information
may be used, subject to appropriate confidentiality safeguards, in any
litigation or arbitration between the Parties and except further that Lessor may
disclose such information to lenders and investors, including prospective
lenders or investors and to any other persons to whom disclosure is necessary or
appropriate to comply with Applicable Laws and governmental requirements and to
comply with any reporting requirements applicable to Lessor or Lessee under any
applicable securities laws or regulations or any listing requirements of any
applicable securities exchange.

3.5. Additional Obligations.

(a) In addition to Base Rent and Percentage Rent, Lessee also will pay and
discharge as and when due and payable all other amounts, liabilities,
obligations and impositions that Lessee assumes or agrees to pay under this
Agreement, including the expenses and costs described in Section 1.3 and any
reimbursement for such amounts and other damages to Lessor in the event that
Lessor pays such expenses or costs or performs such obligations on behalf of
Lessee (collectively, but excluding any Transition Costs Payments under
Section 3.5(b), “Additional Rent”).

(b) In addition to Lessee’s Rent obligations under this Agreement, within
forty-five (45) days after the end of each Lease Month, Lessee shall make a
payment to Lessor, in the amount set forth in the Effective Date Rent
Supplement, as a payment to Lessor for its Transition Costs (a “Transition Costs
Payment”). Upon Lessor’s receipt of the twenty-fourth (24th) Transition Costs
Payment hereunder, Lessee shall no longer have any obligation to make any
payments pursuant to this Section 3.5(b).

3.6. No Set Off. Any amount owed by Lessee pursuant to this Agreement shall be
paid to Lessor without set off, deduction or counterclaim; provided, however,
that Lessee shall have the right to assert any claim or counterclaim in a
separate action brought by Lessee under this Agreement or to assert any
mandatory counterclaim in any action brought by Lessor under this Agreement.

3.7. Late Payment Penalty. Except as otherwise provided in Section 9.1(b), if
Lessee fails to make any payment to Lessor of any amount owed hereunder within
five (5) days after it is due, interest shall accrue on the overdue amount, from
the date overdue until the date paid, at the Overdue Rate.

 

   11    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

3.8. Credit Support. If Lessor has reasonable grounds for insecurity regarding
the performance of Lessee’s obligations hereunder, Lessor may require Lessee to
provide credit support in the amount, form and for the term reasonably
acceptable to Lessor, including a letter of credit, a prepayment, or a guaranty.

3.9. Survival. The obligations of Lessee and Lessor contained in this Article
III with respect to the calculation, validation and payment, including late
payment, of Rent applicable to periods prior to the end of the Term or during
any Extended Period of Operatorship shall survive the expiration or earlier
termination of this Agreement.

ARTICLE IV

LESSEE’S REPRESENTATIONS, WARRANTIES AND COVENANTS

4.1. Maintenance, Operation and Repair of the CREZ Assets.

(a) Lessee, at its own cost and expense, shall maintain (including both
scheduled and unscheduled maintenance), operate, repair and make all
modifications (other than the construction of Footprint Projects, which shall be
subject to Article X) to the CREZ Assets and any components thereof (whether
owned by Lessor or Lessee), including directing all operations of and supplying
all personnel necessary for the operation of the CREZ Assets, in each case, as
reasonable and prudent and consistent with Good Utility Practice and as required
by Applicable Law or any Operational Agreement. Lessee shall carry out all
obligations under this Agreement as reasonable and prudent and consistent with
Good Utility Practice and in accordance with manufacturers’ warranty
requirements (during any applicable warranty period) and Lessee’s established
operating procedures and maintenance, rebuild and repair programs so as to keep
the CREZ Assets in good working order, ordinary wear and tear excepted, and in
such condition as shall comply in all material respects with all Applicable
Laws. Lessee will operate the CREZ Assets in a reliable and safe manner in
compliance with Applicable Laws. Lessee will not operate the CREZ Assets or any
component thereof in any manner excluded from coverage by any insurance in
effect as required by the terms hereof.

(b) Lessee acknowledges that Lessor has made certain covenants regarding the
maintenance, operation and repair of certain of the Acquired CREZ Assets as set
forth in the Tower License Agreement, the Fiber Sharing Agreement and the Joint
Use Agreements (collectively, the “Operational Agreements”), copies of which
have been provided to and reviewed by Lessee. Lessee covenants and agrees with
Lessor that, during the term of the applicable Operational Agreement, Lessee
will comply with the covenants set forth therein, to the extent that such
covenants relate to matters for which Lessee is responsible by virtue of this
Agreement and as operator of the Acquired CREZ Assets. Lessor agrees to consult
with Lessee in the event of any amendment to the Operational Agreements, and
Lessee agrees to comply with the as-amended terms of such agreements to the
extent such amendments either (i) do not materially increase the obligations of
Lessee or otherwise have a material and adverse effect on Lessee or (ii) are not
objected to by Lessee in connection with the foregoing consultation; provided,
however, that nothing in this Section 4.1(b) shall limit Lessor’s right to
terminate any of the Operational Agreements; provided further that any such
termination is not inconsistent with Good Utility Practice and does not
interfere with Lessee’s ability to continue to perform its obligations under
this Agreement.

 

   12    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

(c) If inspections of the CREZ Assets by Lessor show that the CREZ Assets do not
meet industry standards or Good Utility Practice for maintenance and repair
and/or fail to meet the requirements of any Applicable Law, Lessee shall
promptly, but in any event within thirty (30) days after such initial
notification, (i) develop a plan for Lessor’s review by which the CREZ Assets
can be modified or replaced to comply with industry standards, Good Utility
Practice and any Applicable Law and (ii) complete any and all such modifications
and/or replacements consistent with all applicable reliability and safety
standards established by Good Utility Practice and Applicable Law.

4.2. Licenses and Permits. Lessee shall obtain and maintain any and all
licenses, permits and other governmental and third-party consents and approvals
required by Applicable Law in order to carry out its obligations under this
Agreement.

4.3. Property Taxes and Other Assessments and Fees. Lessee shall bear (or
collect from its customers, as applicable) and timely pay all ad valorem or
property taxes, sales and use taxes, or other assessments, governmental charges
or fees that shall or may during the Term (including, if applicable, any
Extended Period of Operatorship) be imposed on, or arise in connection with, the
ownership, lease, repair, maintenance and/or operation of, the CREZ Assets
(including all Footprint Projects) (excluding any Lessor Taxes, “Lessee Taxes”);
provided that such payment shall not be required with respect to any such tax,
assessment, charge or fee to the extent the validity or amount thereof is being
contested in good faith in accordance with Applicable Law (and in consultation
with Lessor) by appropriate proceedings and Lessee sets aside on its books
adequate reserves or other appropriate provisions with respect thereto in
accordance with GAAP; provided further that Lessee shall not be obligated by
reason of this Agreement to pay any income, franchise or similar taxes imposed
upon Lessor, any consolidated, combined unitary or similar group that includes
Lessor or any direct or indirect owner of an equity interest in Lessor, or any
transfer, recordation, sales, use or similar taxes which arise in connection
with Lessor’s acquisition of Footprint Projects, or the construction of
Footprint Projects funded by Lessor (“Lessor Taxes”). For the avoidance of
doubt, Lessee Taxes shall not include any amounts related to periods prior to
the Original Lease Date. The Parties understand that Lessee collects certain
Lessee Taxes from Lessee’s customers and remits such payments to the appropriate
Regulatory Authority, and that nothing in this Section 4.3 is intended to impose
liability on Lessee (instead of such customer) for the related tax liability
beyond that imposed by Applicable Law with respect to such collection
obligations. Upon the written request by Lessor, Lessee shall provide Lessor
with evidence of the payment of any such Lessee Taxes, the failure of which to
be paid would cause the imposition of a Lien upon the CREZ Assets or any
component thereof or interest therein. Lessee shall assume full responsibility
for preparing and furnishing to Lessor for execution all filings with any
Regulatory Authority of or in the state and/or locality in which the CREZ Assets
are located in respect of any and all Lessee Taxes; except that, where required
or permitted by Applicable Law, Lessee shall make such filings on behalf of
Lessor in the name of Lessor or in Lessee’s own name. In each case in which
Lessee furnishes a tax return or any other form to be executed by Lessor for
filing with or delivery to any taxing authority, Lessee shall certify to Lessor
that such document is in the proper form, is

 

   13    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

required to be filed under Applicable Law and does not impose any tax or other
liability on Lessor or any of its affiliates which is not indemnified by Lessee.
Lessee shall be permitted to contest, in its own name when permitted by
Applicable Law but otherwise on behalf of Lessor, in good faith and upon
consultation with Lessor, any taxes it is obligated to pay hereunder.

4.4. Requirements of Governmental Agencies and Regulatory Authorities. Lessee,
at its expense, shall comply with all Applicable Laws, including all
requirements of the Regulatory Authorities. Lessee shall have the right, in its
reasonable discretion and at its cost and expense, to contest by appropriate
legal or administrative proceedings the validity or applicability to the CREZ
Assets of any Applicable Law made or issued by any federal, state, county, local
or other Regulatory Authority. Any such contest or proceeding shall be
controlled and directed by Lessee. Lessee shall provide Lessor with written
notice of the commencement of any such legal or administrative proceedings that
relate to or are a Lessor Material Matter. Thereafter, if requested by Lessor,
Lessee will update Lessor, at reasonable intervals, of the progress of any such
proceedings that relate to or are a Lessor Material Matter.

4.5. Liens. Lessee shall keep the CREZ Assets free and clear of all Liens other
than Permitted Liens. If Lessee fails to promptly remove any Lien (other than
Permitted Liens) that may be imposed on the CREZ Assets, Lessor may, after
providing notice to Lessee, take reasonable action to satisfy, defend, settle or
otherwise remove the Lien at Lessee’s expense.

4.6. Hazardous Materials.

(a) Lessee shall operate and maintain the CREZ Assets and conduct all of its
other activities in respect thereof in compliance in all material respects with
any Environmental Laws and other Applicable Laws relating to air, water, land
and the generation, storage, use, handling, transportation, treatment or
disposal of Hazardous Materials. Lessee shall promptly notify Lessor of any such
violation that is a Lessor Material Matter. To the extent Lessee becomes aware
of any environmental, health, safety or security matter that requires a
corrective action, Lessee shall (in consultation with Lessor, in the case of any
Lessor Material Matter) undertake and complete such corrective action. Lessee
shall have the obligation to report any such violations to the appropriate
Regulatory Authorities in accordance with Applicable Law and, if practicable,
shall give notice thereof to Lessor prior to making such report with respect to
any Lessor Material Matter.

(b) Without limiting the generality of the foregoing, Lessee shall not (i) place
or locate any underground tanks on the property underlying the CREZ Assets
(except in accordance with Good Utility Practice and in a manner that does not
prevent Lessee from complying with its obligations pursuant to Section 6.2);
(ii) generate, manufacture, transport, produce, use, treat, store, release,
dispose of or otherwise deposit Hazardous Materials in or on the CREZ Assets,
the property underlying the CREZ Assets or any portion thereof other than as
permitted by Environmental Laws that govern the same or are applicable thereto;
(iii) permit any other substances, materials or conditions in, on or emanating
from the CREZ Assets, the property underlying the CREZ Assets or any portion
thereof which may support a claim or cause of action under any Applicable Law;
or (iv) undertake any action that would reasonably be expected to cause an
unauthorized release of Hazardous Materials at the property underlying the CREZ
Assets.

 

   14    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

(c) Lessee shall periodically, at intervals determined in its reasonable
discretion in accordance with Good Utility Practice or as required by Applicable
Law, at Lessee’s expense, conduct inspections of all components of the CREZ
Assets to ensure compliance with Applicable Laws and with this Section 4.6, and
shall promptly notify Lessor of the results of any such inspections. Lessor may,
at Lessor’s expense, conduct its own testing at times determined in its
reasonable discretion, and after reasonable consultation with Lessee, to ensure
Lessee’s compliance with Applicable Laws and with this Section 4.6; provided,
however, that Lessor agrees to indemnify Lessee from and against any and all
Claims suffered or incurred by Lessee and arising from Lessor’s testing in
accordance with Section 12.2.

4.7. Indebtedness. Lessee shall not incur Indebtedness other than:
(i) Indebtedness in an aggregate principal amount of up to the greater of (A)
$5,000,000 and (B) an amount equal to one percent (1%) of the sum of, without
duplication, (x) the total amount of the Consolidated Net Plant of Lessee, plus
(y) the total amount of Leased Consolidated Net Plant of Lessee, in each case on
a senior secured basis, (ii) Indebtedness in an aggregate principal amount of up
to the greater of (A) $10,000,000 and (B) an amount equal to one-and-a-half
percent (1.5%) of the sum of, without duplication, (x) the total amount of the
Consolidated Net Plant of Lessee, plus (y) the total amount of Leased
Consolidated Net Plant of Lessee, in each case on an unsecured subordinated
basis on terms substantially similar to the terms set forth on Exhibit C and
(iii) loans, in an aggregate principal amount not to exceed $10,000,000 at any
time outstanding, made by InfraREIT Partners, LP or a subsidiary thereof to
Lessee from time to time for the purpose of financing capital expenditures. For
purposes of clauses (i) and (ii) of the preceding sentence, any Consolidated
Qualified Lessees of Lessee will be treated as Lessee. In addition to the
foregoing, Lessee shall cause its subsidiaries not to incur Indebtedness in an
aggregate principal amount greater than the product of (x) Lessee’s aggregate
Consolidated Net Plant multiplied by (y) the lesser of (A) the sum of Lessee’s
then-current PUCT-regulated debt-to-equity ratio (expressed as a percentage) and
five percent (5%) or (B) sixty-five percent (65%); provided, however, that such
Indebtedness must be Non-Recourse Debt to Lessee. For purposes of this
Section 4.7, Lessee’s Consolidated Net Plant will be derived from its most
recently prepared consolidated balance sheet, prepared in accordance with GAAP
but adjusted to reverse the effects of failed sale-leaseback accounting in a
manner reasonably determined by Lessee in good faith. Without limiting the
amount of Indebtedness permitted by the foregoing, Lessee may also incur
Indebtedness (x) in the form of a pledge of equity interests in a subsidiary of
Lessee as security for Non-Recourse Debt of such subsidiary and (y) in amounts
otherwise permitted under the Debt Agreements.

4.8. Records. In addition to the records referred to in Section 3.4(b), Lessee
shall maintain proper books of record and account in conformity with GAAP and
all applicable Regulatory Authorities having legal or regulatory jurisdiction
over Lessee. Additionally, Lessee shall maintain or cause to be maintained all
logs, drawings, manuals, specifications and data and inspection, modification
and maintenance records and other materials required to be maintained in respect
of the CREZ Assets by Applicable Laws or by Good Utility Practice. Lessee shall
allow Lessor and its representatives to have reasonable access to, for at least
five (5) years after the expiration of each Lease Year, the records referred to
in this Section 4.8.

 

   15    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

4.9. Surrender. Upon the expiration or earlier termination of this Agreement in
accordance with its terms (but subject to Section 2.2 and the requirements of
all Applicable Laws), and in a manner calculated to avoid any disruption of
electrical service, Lessee shall, at its expense, vacate and surrender
possession of the CREZ Assets and all components thereof (other than in respect
of Footprint Projects funded by Lessee as described in Section 10.3(b), and
which are not purchased by Lessor) to Lessor, or to such other Person as Lessor
may direct. At the time of such surrender, the CREZ Assets shall be free and
clear of Liens and other rights of third parties (other than Permitted Liens set
forth in clauses (i), (v), (vi) or (vii) of the definition thereof), and shall
be in the same condition as on the Original Operations Date, ordinary wear and
tear and subsequent Footprint Projects excepted. At the time of such surrender,
Lessee shall, at its expense, deliver or cause to be delivered to Lessor, or to
such other Person as Lessor may direct, copies of all title documents, logs,
drawings, manuals, specifications and data and inspection, modification and
maintenance records, billing records, reports and other documents in respect of
the CREZ Assets which are necessary to determine the condition of the CREZ
Assets or for the continued maintenance, repair or general operation of the CREZ
Assets and are in Lessee’s possession or control at such time. In addition,
Lessee shall cooperate with Lessor to identify any contractual arrangements to
which Lessee is a party that relate to the CREZ Assets, including any
interconnection agreements, fiber sharing agreements or similar arrangements,
and, at Lessor’s option and expense, shall use commercially reasonable efforts
to transfer, to the extent permitted by Applicable Law, in whole or in part
applicable to such CREZ Assets, such agreements to Lessor or its designee. In
connection with the surrender of the CREZ Assets, Lessor shall pay to Lessee the
aggregate purchase price for any Footprint Projects, equipment or other property
purchased by Lessor in accordance with Section 2.3 or Section 10.5(b).

4.10. Cooperation; Transition Services.

(a) During the period (i) after notice of termination and prior to the
termination of the Agreement or (ii) after Lessor has notified Lessee that
Lessor is considering a sale, lease or financing involving the CREZ Assets, with
reasonable notice, Lessee will cooperate in all reasonable respects with the
efforts of Lessor to sell, lease or finance the CREZ Assets (or any component
thereof) or any interest therein, including permitting prospective purchasers,
lessees or financing sources to fully inspect the CREZ Assets and any logs,
drawings, manuals, specifications, data and maintenance records relating
thereto; provided that such cooperation shall not unreasonably interfere with
the normal operation of the CREZ Assets or cause Lessee to incur any additional
expenses other than as specifically provided herein; provided further that such
cooperation shall not include requiring Lessee to terminate this Agreement,
surrender any rights under this Agreement or otherwise modify this Agreement in
any manner. All information obtained in connection with such inspection shall be
subject to confidentiality requirements at least as restrictive as those
contained in Section 13.3.

(b) Upon expiration or termination of this Agreement, Lessee shall continue to
lease and operate the CREZ Assets pursuant to the terms of Section 2.2, if
required thereunder. During such period Lessee shall perform all duties and
retain all obligations under this Agreement in all respects, as if the Agreement
had not expired or been terminated, and will pay Extended Period Rent as and
when due.

 

   16    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

4.11. Lessee’s Authority; Enforceability. Lessee hereby represents and warrants
as follows, as of the Effective Date:

(a) Lessee has all requisite power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. Lessee has taken all action
necessary to execute and deliver this Agreement and to perform its obligations
hereunder, and no other action or proceeding on the part of Lessee is necessary
to authorize this Agreement.

(b) This Agreement constitutes the legally valid and binding obligation of
Lessee, enforceable against Lessee in accordance with its terms, except as the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Applicable Laws affecting the enforcement
of creditors’ rights generally and equitable principles.

4.12. Litigation. If Lessee becomes aware of any actions, claims or other legal
or administrative proceedings that are pending, threatened or anticipated with
respect to, or which could materially and adversely affect, the CREZ Assets,
Lessee shall promptly deliver notice thereof to Lessor.

4.13. Financing.

(a) Lessee acknowledges that Lessor has advised Lessee that Lessor has obtained
financing secured by, among other things, the CREZ Assets and this Agreement. In
connection with such financing, Lessor made certain representations, warranties
and covenants set forth in that certain (i) Amended and Restated Note Purchase
Agreement entered into by Lessor and dated as of September 14, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “2009 Note
Purchase Agreement”), a copy of which has been provided to and reviewed by
Lessee; (ii) Amended and Restated Note Purchase Agreement entered into by Lessor
and dated as of July 13, 2010 (as amended, restated, supplemented or otherwise
modified from time to time, the “2010 Note Purchase Agreement”), a copy of which
has been provided to and reviewed by Lessee; (iii) Note Purchase Agreement
entered into by Lessor dated as of December 3, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “2015 Note Purchase
Agreement”), a copy of which has been provided to and reviewed by Lessee;
(iv) Third Amended and Restated Credit Agreement entered into by Lessor and
dated as of December 10, 2014 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “2014 Credit
Agreement”), a copy of which has been provided to and reviewed by Lessee;
(v) Amended and Restated Credit Agreement entered into by Lessor and dated as of
December 3, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “2015 Credit Agreement”), a copy of
which has been provided to and reviewed by Lessee; and (vi) Term Loan Credit
Agreement entered into by Lessor and dated as of June 5, 2017 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), a copy of which has been provided to and
reviewed by Lessee.

 

   17    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

(b) Lessee agrees with Lessor that, to the extent not otherwise covered by the
terms of this Agreement, Lessee hereby makes on a continuous and ongoing basis
the same representations and warranties to Lessor as Lessor makes to the Lender
(as defined in the 2014 Credit Agreement) in Sections 6.3 (Disclosure), 6.5
(Financial Condition; Financial Instruments), 6.6 (Compliance with Laws, Other
Instruments, Etc.), 6.7 (Governmental Authorizations, Etc.), 6.8 (Litigation;
Observance of Agreements, Statutes and Orders), 6.9 (Taxes), 6.10 (Title to
Property; Leases), 6.11 (Insurance), 6.12 (Licenses, Permits, Etc.; Material
Project Documentation), 6.16 (Foreign Assets and Control Regulations, Etc.),
6.17 (Status under Certain Statutes), 6.18 (Environmental Matters), 6.19 (Force
Majeure Events; Employees) and 6.20 (Collateral) of the 2014 Credit Agreement
(or equivalent provisions), to the extent that such representations and
warranties relate to (i) Lessee, whether in its capacity as Lessee or otherwise,
including Lessee’s status or operations as a public utility, or (ii) Lessee’s
ownership of the CREZ Assets on or before the date hereof.

(c) Lessee agrees with Lessor that, to the extent not otherwise covered by the
terms of this Agreement, Lessee hereby makes on a continuous and ongoing basis
the same representations and warranties to Lessor as Lessor makes to the Lender
(as defined in the Term Loan Agreement) in Sections 6.3 (Disclosure), 6.5
(Financial Condition; Financial Instruments), 6.6 (Compliance with Laws, Other
Instruments, Etc.), 6.7 (Governmental Authorizations, Etc.), 6.8 (Litigation;
Observance of Agreements, Statutes and Orders), 6.9 (Taxes), 6.10 (Title to
Property; Leases), 6.11 (Insurance), 6.12 (Licenses, Permits, Etc.; Material
Project Documentation), 6.16 (Foreign Assets and Control Regulations, Etc.),
6.17 (Status under Certain Statutes), 6.18 (Environmental Matters), 6.19 (Force
Majeure Events; Employees) and 6.20 (Collateral) of the Term Loan Agreement (or
equivalent provisions), to the extent that such representations and warranties
relate to (i) Lessee, whether in its capacity as Lessee or otherwise, including
Lessee’s status or operations as a public utility, or (ii) Lessee’s ownership of
the CREZ Assets on or before the date hereof.

(d) Lessee covenants and agrees with Lessor that:

(i) during the term of the 2009 Note Purchase Agreement, Lessee will comply with
the covenants set forth in Sections 9.08 (Material Project Documents), 10.04
(Terrorism Sanctions Regulations), 10.10 (Sale of Assets, Etc.), 10.11 (Sale or
Discount of Receivables), 10.12 (Amendments to Organizational Documents), 10.16
(Project Documents) and 10.17 (Regulation) of the 2009 Note Purchase Agreement;

(ii) during the term of the 2010 Note Purchase Agreement, Lessee will comply
with the covenants set forth in Sections 9.8 (Material Project Documents), 10.4
(Terrorism Sanctions Regulations), 10.10 (Sale of Assets, Etc.), 10.11 (Sale or
Discount of Receivables), 10.12 (Amendments to Organizational Documents), 10.16
(Project Documents) and 10.17 (Regulation) of the 2010 Note Purchase Agreement;

(iii) during the term of the 2015 Note Purchase Agreement, Lessee will comply
with the covenants set forth in Sections 9.8 (Material Project Documents), 10.4
(Terrorism Sanctions Regulations), 10.6 (Sale of Assets, Etc.), 10.9
(Regulation), 10.10 (Amendments to Organizational Documents) and 10.11 (Project
Documents) of the 2015 Note Purchase Agreement;

 

   18    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

(iv) during the term of the 2014 Credit Agreement, Lessee will comply with the
covenants set forth in Sections 7.10 (Material Project Documents), 8.4
(Terrorism Sanctions Regulations), 8.10 (Sale of Assets, Etc.), 8.11 (Sale or
Discount of Receivables), 8.12 (Amendments to Organizational Documents), 8.16
(Material Projects Documents) and 8.17 (Regulation) of the 2014 Credit Agreement
(or equivalent provisions);

(v) during the term of the 2015 Credit Agreement, Lessee will comply with the
covenants set forth in Sections 6.10 (Material Project Documents), 7.4
(Terrorism Sanctions Regulations), 7.10 (Sale of Assets, Etc.), 7.11 (Sale or
Discount of Receivables), 7.12 (Amendments to Organizational Documents), 7.16
(Project Documents) and 7.17 (Regulation) of the 2015 Credit Agreement (or
equivalent provisions); and

(vi) during the term of the Term Loan Agreement, Lessee will comply with the
covenants set forth in Sections 7.10 (Material Project Documents), 8.4
(Terrorism Sanctions Regulations), 8.10 (Sale of Assets, Etc.), 8.11 (Sale or
Discount of Receivables), 8.12 (Amendments to Organizational Documents), 8.16
(Material Projects Documents) and 8.17 (Regulation) of the Term Loan Agreement
(or equivalent provisions);

in each case to the extent that such covenants relate to (x) Lessee, whether in
its capacity as Lessee or otherwise, including Lessee’s status or operations as
a public utility, or (y) Lessee’s ownership of the CREZ Assets on or before the
date hereof.

(e) Lessee may not lease, or agree or otherwise commit to lease, any
transmission or distribution facilities other than pursuant to a Lease. Further,
Lessee shall not permit Persons other than Hunt Family Members to acquire any
interest in Lessee, directly or indirectly, in a manner that would result in a
Change of Control of Lessee.

(f) The Parties agree to amend, alter or supplement this Section 4.13,
Section 6.2(b) or Exhibit D hereto from time to time, including through the
delivery of a representation letter from Lessee or other form to which the
Parties may agree, to give effect to the obligations under Lessor’s then-current
Debt Agreements, including the credit arrangements of any successor to Lessor’s
interest in this Agreement. Provided that the obligations or restrictions on
Lessee are not materially increased from those provided for by Lessor’s
then-current credit arrangements, such an amendment to this Agreement shall
become automatically effective upon the delivery by Lessor to Lessee of a
revised version of Section 4.13 and copies of the pertinent portions of the
applicable Debt Agreements referenced therein.

 

   19    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

ARTICLE V

LESSOR’S REPRESENTATIONS, WARRANTIES AND COVENANTS

5.1. Lessor’s Authority. Lessor hereby represents and warrants as follows, as of
the Effective Date:

(a) Lessor has all requisite power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. Lessor has taken all action
necessary to execute and deliver this Agreement and to perform its obligations
hereunder, and no other action or proceeding on the part of Lessor is necessary
to authorize this Agreement.

(b) This Agreement constitutes the legally valid and binding obligation of
Lessor, enforceable against Lessor in accordance with its terms, except as the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Applicable Laws affecting the enforcement
of creditors’ rights generally and equitable principles.

5.2. Liens and Tenants.

(a) Lessor hereby represents and warrants, as of the Effective Date, that:

(i) Lessor has good and valid title to, or valid leasehold and easement
interests in, or other valid rights to use and occupy the CREZ Assets; there are
no unrecorded Liens (except for Permitted Liens or as disclosed to Lessee in
writing or as arise by operation of Applicable Law) arising as a result of any
acts or omissions to act of Lessor by, through or under Lessor covering Lessor’s
right, title or interest in the CREZ Assets other than any such of the foregoing
that does not materially impair Lessee’s use of the CREZ Assets; and, to
Lessor’s knowledge, there exist no rights or interests of any third party
relating to the CREZ Assets that are not contemplated herein; and

(ii) except for Permitted Liens or as may be disclosed in the applicable real
property records in the State of Texas, or as disclosed by Lessor in writing to
Lessee, there are no Liens encumbering all or any portion of the CREZ Assets;

provided that Lessor’s representations and warranties in this Section 5.2(a)
shall not be deemed to relate to any inaccuracy of such representations and
warranties arising as a result of any acts or omissions to act of Lessee, its
personnel or contractors in carrying out Lessee’s obligations as the
construction manager, operator and lessee of the CREZ Assets whether under this
Agreement or any other similar agreement between Lessee or its affiliates on the
one hand and Lessor or its affiliates on the other.

(b) Lessor shall fully cooperate and assist Lessee, at no out-of-pocket expense
to Lessor, in efforts to obtain a subordination and non-disturbance agreement
from each party that holds a Lien that might reasonably be expected to interfere
in any material respect with Lessee’s rights under this Agreement.
Notwithstanding the foregoing, Lessor and its affiliates shall have the right to
incur Permitted Liens encumbering the CREZ Assets or any component thereof
solely for the benefit of Lessor in connection with any existing or future
financing or refinancing pursuant to which the CREZ Assets (or any component
thereof) is pledged as collateral and Lessee agrees to enter into such
acknowledgments and agreements in respect thereof with the lenders, or a trustee
or agent for the lenders as Lessor may reasonably request.

 

   20    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

5.3. Condition of Assets. Lessor hereby represents and warrants, as of the
Effective Date, that Lessor has not taken any action or failed to take any
action that would cause the CREZ Assets not to be in good operating condition
and repair, ordinary wear and tear excepted, or adequate for the uses to which
it is being put.

5.4. Performance Under Operational Agreements. Lessor covenants and agrees with
Lessee that:

(a) during the term of the Fiber Sharing Agreement, Lessor will not take any
actions that would cause Lessee to breach any provision thereunder; and

(b) except as would not reasonably interfere with Lessee’s ability to continue
to perform its obligations under this Agreement and Good Utility Practice,
Lessor will comply with its covenants pursuant to the Operational Agreements.

5.5. Requirements of Governmental Agencies. Lessor shall, at Lessee’s cost and
expense, assist and fully cooperate with Lessee in complying with or obtaining
any material land use permits and approvals, building permits, environmental
impact reviews or any other approvals reasonably required for the maintenance or
operation of the CREZ Assets, including execution of applications for such
approvals, and including participating in any appeals or regulatory proceedings
respecting the CREZ Assets, if requested by Lessee.

5.6. Hazardous Materials. Lessor shall conduct its activities in respect of the
CREZ Assets in compliance in all material respects with applicable Environmental
Laws.

5.7. Litigation. If Lessor becomes aware of any actions, claims or other legal
or administrative proceedings that are pending, threatened or anticipated with
respect to, or which could materially and adversely affect, the CREZ Assets,
Lessor shall promptly deliver notice thereof to Lessee.

5.8. Records. Lessor shall maintain proper books of record and accounts in
conformity with GAAP and in order to produce appropriate records for all
applicable Regulatory Authorities and each other governmental agency or
authority having legal or regulatory jurisdiction over Lessor.

5.9. Limitation. EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN THIS ARTICLE V,
LESSOR (A) MAKES NO, AND EXPRESSLY DISCLAIMS ANY, REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, AS TO (I) TITLE TO THE CREZ ASSETS OR ANY PORTION THEREOF,
(II) ANY ESTIMATES OF THE VALUE OF THE CREZ ASSETS OR FUTURE REVENUES THAT MIGHT
BE GENERATED BY THE CREZ ASSETS, (III) THE MAINTENANCE, REPAIR, CONDITION,
QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF THE CREZ ASSETS,
(IV) INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHT OR (V) ANY OTHER MATERIALS
OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE OR COMMUNICATED TO LESSEE OR
ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES
OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
OR ANY DISCUSSION OR PRESENTATION RELATING THERETO, AND (B) FURTHER

 

   21    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR
SAMPLES OF MATERIALS OF ANY PORTION OF THE CREZ ASSETS, IT BEING EXPRESSLY
UNDERSTOOD AND AGREED BY THE PARTIES THAT THE CREZ ASSETS ARE BEING LEASED “AS
IS, WHERE IS,” WITH ALL FAULTS AND DEFECTS, AND THAT LESSEE HAS MADE OR CAUSED
TO BE MADE SUCH INSPECTIONS AS LESSEE DEEMS APPROPRIATE.

ARTICLE VI

LOSS AND DAMAGE; INSURANCE

6.1. Loss and Damage to the CREZ Assets.

(a) In the event of any damage or loss to any component of the CREZ Assets,
Lessee shall promptly repair or replace such component to the standards required
by Section 4.1 (regardless of whether such repair or replacement constitutes a
Repair or a Footprint Project and including any repair or replacement that is
the responsibility of SDTS under any Operational Agreement). Notwithstanding
anything to the contrary contained in this Agreement, any such repaired or
replaced component will immediately become part of the CREZ Assets owned by
Lessor and the cost of any repair or replacement shall be borne as described in
Sections 6.1(b)-(d) below.

(b) If such repair or replacement constitutes a Repair, the cost of repairing or
replacing such damage or loss, whether actually covered in whole or in part by
insurance, shall be the responsibility of Lessee. In such circumstance, unless
otherwise agreed by the Parties, (i) if the damage or loss is covered by
insurance, Lessee shall be responsible for payment of any deductible, and
(ii) any damage or loss not covered by insurance (exclusive of any deductible)
shall be the responsibility of Lessee. If the sum of such deductible and
insurance proceeds exceeds the cost of such Repair, then Lessee will retain such
excess.

(c) If such repair or replacement constitutes a Footprint Project, then, as long
as the related costs have been included in a CapEx Budget, the cost of repairing
or replacing such damage or loss, whether actually covered in whole or in part
by insurance, shall be the responsibility of Lessor. In such circumstance,
unless otherwise agreed by the Parties, (i) if the damage or loss is covered by
insurance, Lessor shall be responsible for payment of any deductible, and
(ii) any damage or loss not covered by insurance (exclusive of any deductible)
shall be the responsibility of Lessor. If the sum of such deductible and
insurance proceeds exceeds the cost of such Footprint Project, then such excess
will first reduce Lessor’s obligation to fund the deductible hereunder, and any
excess thereafter will be retained by Lessor. If such repair or replacement
constitutes a Footprint Project that is not included in a CapEx Budget, the
provisions of Article X shall apply.

(d) Lessee shall be solely responsible for all costs of repairing or replacing
any damaged property and equipment that is not part of the CREZ Assets and is
owned by Lessee, whether covered by Lessee’s insurance under Section 6.2 or
otherwise. Nothing in this provision shall preclude Lessee from seeking recovery
of such costs in a rate proceeding at the PUCT.

 

   22    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

(e) If Lessor funds Lessee’s Personal Property pursuant to Section 10.1(b) of
this Agreement, then all such funded Personal Property will be treated as a
Footprint Project, and not a Repair, for purposes of this Section 6.1.

6.2. Insurance. Lessee will maintain, with financially sound and reputable
insurers, insurance with respect to its business and properties and the CREZ
Assets against such casualties and contingencies, of such types, on such terms
and in such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case of entities of established reputations engaged in the same or a similar
business and similarly situated, but in no event less than the insurance set
forth in this Section 6.2 and Exhibit D.

(a) Lessee shall procure at its own expense and maintain in full force and
effect at all times throughout the Term (including, if applicable, any Extended
Period of Operatorship) insurance policies with insurance companies rated A-, 8
or higher by A.M. Best or acceptable to Lessor if not so rated, and authorized
to do business in the State of Texas.

(b) Lessor may at any time amend the requirements and approved insurance
companies described in this Section 6.2 or Exhibit D due to (i) new information
not previously known by Lessor prior to the date of this Agreement or
(ii) changed circumstances after the date of this Agreement, which in the
reasonable judgment of Lessor either renders a required coverage to be
materially inadequate or materially reduces the financial ability of the
approved insurance companies to pay claims.

(c) On the first Business Day of each year, and promptly at such other times as
Lessor may reasonably request, Lessee shall furnish Lessor with approved
certification of all required insurance. Such certification shall be executed by
each insurer or by an authorized representative of each insurer where it is not
practical for such insurer to execute the certificate itself. Such certification
shall identify underwriters, the type of insurance, the insurance limits, and
the policy term, and shall specifically list the special provisions enumerated
for such insurance required by this Section 6.2 and Exhibit D. Upon request,
Lessee will promptly furnish Lessor with copies of all insurance certificates,
binders, and cover notes or other evidence of such insurance relating to the
CREZ Assets.

(d) Concurrently with the furnishing of the certification referred to in
Section 6.2(c) and on an annual basis thereafter, Lessee shall furnish Lessor
with a certificate, signed by an officer of Lessee, stating that all premiums
then due have been paid and that the insurance then carried or to be renewed is
in accordance with the terms of this Section 6.2 and Exhibit D.

(e) In the event Lessee fails to take out or maintain the full insurance
coverage required by this Section 6.2 and Exhibit D, Lessor, upon thirty
(30) days’ prior notice (unless the aforementioned insurance would lapse within
such period, in which event notice should be given as soon as reasonably
possible) to Lessee of any such failure, may (but shall not be obligated to)
take out the required policies of insurance and pay the premiums on the same.
All amounts so advanced by Lessor shall become an additional obligation of
Lessee to Lessor, and Lessee shall forthwith pay such amounts to Lessor.

 

   23    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

(f) No provision of this Section 6.2 or Exhibit D or any other provision of this
Agreement shall impose on Lessor any duty or obligation to verify the existence
or adequacy of the insurance coverage maintained by Lessee (nor shall any action
taken, or not taken, by Lessor to verify the existence or adequacy of the
insurance coverage maintained by Lessee affect the obligations of Lessee
pursuant to this Section 6.2), nor shall Lessor be responsible for any
representations or warranties made by or on behalf of Lessee to any insurance
company or underwriter.

ARTICLE VII

REPORTING

7.1. Financing Arrangements.

(a) Lessee understands that Lessor, or an affiliate thereof, has raised equity
and/or debt capital that may be secured by the CREZ Assets and this Agreement
and that Lessor or its affiliates have reporting obligations in connection with
such arrangements, including obligations to provide financial statements
prepared in accordance with GAAP, to prepare an annual strategic plan and to
update such annual strategic plan in the event of certain material deviations
therefrom. Lessee understands that Lessor relies on Lessee in order to comply
with such obligations. From time to time, Lessor or an affiliate thereof may
enter into additional arrangements that impose similar obligations.

(b) Accordingly, Lessee agrees to provide Lessor in a timely manner:

(i) audited year-end financial statements and quarterly unaudited financial
statements for the first three quarters of each year; and

(ii) such acknowledgements, certificates, permits, licenses, instruments,
documents and other information as Lessor may reasonably request from time to
time in connection with, or to enable Lessor and its affiliates to comply with,
any such debt or equity financing arrangements or with Applicable Law.

The Parties will negotiate in good faith the time frames during which Lessee
will provide such information, with the intention that Lessee provide such
information in a manner that is not unduly burdensome to Lessee but that also
allows Lessor sufficient time to comply with its reporting obligations.

(c) Lessee agrees that the unaudited interim financial statements provided
pursuant to this Section 7.1 will be SAS 100 reviewed, and Lessee agrees to use
commercially reasonable efforts to cause its auditors to consent to the
inclusion of their opinion regarding Lessee’s financial statements in filings to
be made by Lessor or an affiliate of Lessor with the SEC (collectively, the “SEC
Reporting Requirements”). Lessor may also request that Lessee provide evidence
of a SAS 100 review from Lessee’s auditors with respect to any unaudited interim
financial statements included in any such filing. In addition to including
Lessee’s financial statements in the SEC filings of Lessor or an affiliate
thereof, Lessor shall have the right to share any such financial statements with
any party entitled to review such financial statements pursuant to the terms of
any Debt Agreement.

 

   24    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

(d) Lessee represents, warrants and covenants that (i) the financial statements
provided pursuant to this Section 7.1 will fairly present in all material
respects the financial condition, results of operations and cash flows of Lessee
as of, and for, the periods presented, and (ii) Lessee will endeavor to cause
such financial statements to comply with any Applicable Laws that Lessee and
Lessor conclude in good faith are applicable to such financial statements by
virtue of their inclusion in the securities law filings of Lessor or an
affiliate of Lessor.

(e) Lessee agrees that, in connection with any underwritten offering of the
securities of Lessor or any affiliate thereof, Lessee will use commercially
reasonable efforts to cause its auditors, at Lessor’s cost, to provide one or
more comfort letters (or its equivalent) to such underwriters, if requested by
Lessor.

(f) Lessee will also cooperate with Lessor to enable Lessor to satisfy its
obligations in respect of annual strategic plans, including providing Lessor
with requested information in advance of the due date of such annual strategic
plan and keeping Lessor apprised of deviations in capital expenditures,
construction activity or revenues of Lessee from amounts that were originally
provided by Lessee in preparing such annual strategic plan.

(g) Lessee shall, at the earliest practicable time, advise Lessor if Lessee will
be unable to meet the reporting requirements set forth herein in a timely manner
and to reasonably cooperate with Lessor to remedy the effects of such
non-compliance.

7.2. Public Company and Regulatory Information and Cooperation.

(a) Lessee agrees to cooperate with Lessor when Lessor or an affiliate provides
estimates to analysts or investors regarding Lessor’s expectations of its future
operating results (including capital expenditures) and to cooperate with Lessor
with respect to analysts and investors to the extent such expectations change in
any material respect.

(b) To the extent that either Party requires information from the other Party in
order to (i) prepare its financial statements, (ii) obtain audits of those
financial statements and, if required, of its internal control over financial
reporting, (iii) respond to comments of the SEC on such financial statements or
statements related to internal control over financial reporting or disclosure
controls and procedures, or (iv) ensure the efficacy of its internal controls or
disclosure controls and procedures, the Parties agree to reasonably cooperate in
order to ensure that each Party is able to meet its obligations in respect
thereof.

(c) Lessee agrees to promptly notify Lessor of or provide to Lessor, as
applicable, (i) any material communication, written or otherwise, submitted to
Lessee by its auditors, including an audit response letter, accountant’s
management letter or other written report submitted to Lessee by its accountants
or any Regulatory Authority in connection with an annual or interim audit of
Lessee’s books, (ii) any material correspondence with, reports of or reports to
any Regulatory Authority with respect to the CREZ Assets and (iii) any notices
of violations of Applicable Law with respect to the CREZ Assets, in each case
taking into account InfraREIT’s or any of Lessor’s other affiliates’ reporting
obligations with the SEC.

 

   25    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

(d) Lessor agrees to inform Lessee of the time periods in which each of the
items identified in this Section 7.2 will be required by providing written
notice thereof to Lessee. Lessee shall, at the earliest practicable time, advise
Lessor if Lessee will be unable to meet the reporting requirements set forth
herein in a timely manner and reasonably cooperate with Lessor to remedy the
effects of such non-compliance.

(e) If Lessor identifies additional matters with respect to which Lessee’s
input, assistance or information is required in order for Lessor and its
affiliates to comply with any applicable securities laws, the rules or
regulations of any exchange on which the securities of Lessor or any such
affiliate are listed for or admitted to trading or any similar laws, rules or
regulations, the Parties agree to cooperate and negotiate in good faith in order
to determine the manner in which Lessee can provide such input, assistance or
information in a manner that positions Lessor and its affiliates to comply in a
timely manner with such laws, rules or regulations as efficiently as is feasible
so as to minimize the burden that the provision of such input, assistance or
information imposes on Lessee.

7.3. Mutual Obligations. Each Party shall as promptly as reasonably practicable
furnish or cause to be furnished to the other Party, upon request from such
Party, such information as may be required to enable such Party to file any
reports required to be filed with any governmental or Regulatory Authority due
to such Party’s ownership interest in or operation and control of the CREZ
Assets, as applicable.

ARTICLE VIII

ASSIGNMENT

8.1. Assignment by Lessee. This Agreement shall not be assignable by Lessee, nor
shall the CREZ Assets or any part thereof be subleased by Lessee (except in a
manner consistent with Section 1.2(a)(ii)), except with the prior written
consent of Lessor and the prior approval of any Regulatory Authority whose
approval is required for the effectiveness of such assignment or sublease. For
purposes of this Section 8.1, an assignment by Lessee shall mean and include, in
addition to any direct transfer by Lessee to a third party of all or any part of
Lessee’s rights, estate or interests under this Agreement, any direct or
indirect, voluntary or involuntary transfer of or encumbrance on all or any part
of Lessee’s rights, estate or interests under this Agreement (a) by operation of
Applicable Law and/or (b) by direct or collateral transfer of all or any part of
the legal or beneficial ownership interest in Lessee by merger, consolidation or
otherwise; provided that, in the case of clause (b), any such transaction or
transactions will only constitute an assignment hereunder to the extent they
result (whether in one or a series of transactions) in a Change of Control.

8.2. Assignment by Lessor. This Agreement shall not be assignable by Lessor
except with the prior written consent of Lessee and the prior approval of any
Regulatory Authority whose approval is required for the effectiveness of such
assignment. Notwithstanding the foregoing, Lessor shall have the right, without
Lessee’s consent but subject to obtaining

 

   26    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

regulatory approval as described in the foregoing sentence, (a) to assign,
pledge or grant a security interest in any or all of its interest in the
Agreement to a lender or lenders, or a trustee acting on behalf of such lenders,
in connection with a financing or refinancing in which such interest is pledged
as collateral, and Lessee agrees to enter into such acknowledgments and
agreements in respect thereof as Lessor may reasonably request and (b) to assign
its interest in this Agreement to a successor owner of the CREZ Assets.
Notwithstanding anything to the contrary contained herein, except as required by
the PUCT or other Regulatory Authorities or as otherwise agreed by Lessee,
Lessee’s rights under this Agreement (including Lessee’s rights to operate the
CREZ Assets) will survive any sale or transfer of the CREZ Assets by Lessor.

ARTICLE IX

DEFAULT

9.1. Lessee Default.

(a) Subject to Section 9.3, Lessee shall be in default in the event of any of
the following:

(i) Except as provided in Section 9.1(b), Lessee’s failure to make any payment
of Rent when due;

(ii) Lessee (A) is generally not paying, or admits in writing its inability to
pay, its debts as they become due, (B) files, or consents by answer or otherwise
to the filing against it of, a petition for relief or reorganization or
arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (C) makes an assignment for the benefit of its
creditors, (D) consents to the appointment of a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, (E) is adjudicated as insolvent or to be
liquidated, or (F) takes any action for the purpose of any of the foregoing;

(iii) A court or a Regulatory Authority of competent jurisdiction enters an
order appointing, without consent by Lessee, a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of Lessee or any such petition shall be filed against Lessee and
such petition shall not be dismissed within ninety (90) days;

(iv) Any representation or warranty made by Lessee herein shall prove to have
been inaccurate in any material respect at the time made (unless any
representation or warranty is already qualified by materiality or a similar
qualification, in which case such representation or warranty shall be accurate
in all respects);

 

   27    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

(v) A final judgment or judgments for the payment of money aggregating in excess
of $1,000,000 are rendered against Lessee and which judgments are not, within
sixty (60) days after entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within sixty (60) days after the expiration of
such stay; or

(vi) Lessee shall have breached or failed to comply in any material respect with
any other covenant or agreement contained herein (unless any covenant or
agreement is already qualified by materiality or a similar qualification, in
which case such covenant or agreement shall have been complied with in all
respects).

(b) Notwithstanding Section 9.1(a)(i), Lessee’s failure to pay Rent when due
shall not constitute an Event of Default if (i) such failure is due to
unforeseeable circumstances arising from a physical event beyond the control of
Lessee, including the incurrence of costs and expenditures as a result of such
an event that are materially in excess of budgeted costs and expenditures or an
unforeseen material decline in electricity usage as a result of such event and
(ii) such failure is cured within ninety (90) days after the date such Rent was
due through Lessee’s payment of the entire amount of such unpaid Rent, plus
interest thereon at a rate equal to six percent (6%) per annum or the maximum
rate allowed by Applicable Law, whichever is lesser, from the date such Rent was
originally due until the date of payment.

9.2. Lessor Default. Subject to Section 9.3, Lessor shall be in default in the
event any representation or warranty made by Lessor herein shall prove to have
been inaccurate in any material respect at the time made, or in the event Lessor
breaches or fails to comply in any material respect with any covenant or
agreement contained herein (unless any representation, warranty, covenant or
agreement is already qualified by materiality or a similar qualification, in
which case (a) such representation or warranty shall be accurate in all respects
and (b) such covenant or agreement shall have been complied with in all
respects).

9.3. Right to Cure. If a Party (the “Defaulting Party”) defaults pursuant to an
Event of Default, such Defaulting Party shall not be in default of the terms of
this Agreement if (other than in the event of a default described in Sections
9.1(a)(i), 9.1(a)(ii) and/or 9.1(a)(iii) above, none of which will be subject to
a notice and cure period as provided below), (a) in the case of a Monetary
Default (other than a Rent payment default pursuant to Section 9.1(a)(i), which
shall not be subject to a notice and cure period except as set forth in
Section 9.1(b)), the Defaulting Party pays the past due amount within thirty
(30) days of receiving a Notice of Default from the other Party (the
“Non-Defaulting Party”), and (b) in the case of a Non-Monetary Default, the
Event of Default is cured within forty-five (45) days of receiving the Notice of
Default; provided that, if the nature of the Non-Monetary Default requires, in
the exercise of commercially reasonable diligence, more than forty-five
(45) days to cure, then the Defaulting Party shall not be in default as long as
it commences performance of the cure within forty-five (45) days of receiving
the Notice of Default and thereafter completes such cure with commercially
reasonable diligence within ninety (90) days of receiving such Notice of
Default.

 

   28    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

9.4. Remedies.

(a) Should an Event of Default remain uncured by the Defaulting Party, the
Non-Defaulting Party shall have and shall be entitled to exercise the remedies
provided in this Section 9.4 and any and all other remedies available to it at
law or in equity, all of which remedies shall be cumulative; provided that the
exercise of any remedies hereunder shall be subject to PUCT and other required
regulatory approvals to the extent applicable and the provisions of Section 2.2.

(b) In no way limiting the provisions of Section 9.4(a), in the case of an Event
of Default of Lessee, Lessor shall have the right to (i) terminate this
Agreement upon notice to Lessee, and recover from Lessee all damages to which
Lessor is entitled under Applicable Laws, (ii) terminate Lessee’s right to use
and operate the CREZ Assets (other than leasehold improvements pursuant to
Section 10.3) while keeping this Agreement in effect, and recover from Lessee
all damages to which Lessor is entitled under Applicable Laws, and (iii) take
reasonable action to cure Lessee’s default at Lessee’s expense; provided that,
in the event of a violation of Applicable Laws by Lessee, an emergency or
government or regulatory action in respect of which Lessor, in its reasonable
discretion, determines immediate action is necessary, Lessor shall have the
right to step in and take such action on behalf of Lessee at Lessee’s cost and
expense immediately upon giving notice to Lessee, notwithstanding any applicable
cure period.

(c) Any amounts recovered by Lessor from Lessee in the case of an Event of
Default shall, to the maximum extent permissible under Applicable Laws, be
deemed to be in respect of past or future Rent owing under this Agreement.

ARTICLE X

CAPITAL EXPENDITURES

10.1. Capital Expenditures Generally.

(a) Lessee has provided to Lessor in the CapEx Budget the approximate amounts of
Capital Expenditures that Lessee expects will be needed for purposes of funding
Footprint Projects in each Lease Year through 2020. On or before October 15 of
each calendar year, Lessee shall review and revise the CapEx Budget on a rolling
three-year basis (which shall include, if applicable, any year in such
three-year period following the end of the then-current Term and assume the
renewal of this Agreement pursuant to Section 2.1), taking into account any
changed circumstances that (i) make it no longer feasible to incur one or more
of the costs reflected on the prevailing CapEx Budget, (ii) make it necessary to
amend the nature or amounts reflected for a particular Footprint Project or
(iii) dictate that additional Footprint Projects be added (such budget, as so
updated and revised, is referred to herein as the “CapEx Budget”). Lessee agrees
to revise the CapEx Budget to include any new Footprint Projects (A) required by
Regulatory Authorities or (B) reasonably necessary to satisfy Lessee’s
obligation as a regulated utility to serve its customers or to maintain the
safety or reliability of the CREZ Assets. Capital Expenditures included in a
CapEx Budget will be included based on the date such Capital Expenditures are to
be incurred (notwithstanding that Incremental CapEx and Lessee CapEx are
otherwise measured under this Agreement based on when the assets developed with
such Capital Expenditures are placed in service, and not when they are
incurred).

 

   29    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

(b) If requested by Lessor, Lessee will also provide an estimate of any Capital
Expenditures that Lessee expects for purposes of funding Personal Property
related to the CREZ Assets. If Lessor and Lessee agree, Lessor will fund such
Capital Expenditures pursuant to this Agreement, through a loan or through a
separate lease. Amounts Lessor provides pursuant to this Agreement to fund any
such Personal Property will be treated in a manner similar to any amounts Lessor
provides to fund Footprint Projects for purposes of Section 3.2 and elsewhere
herein (i.e., amounts funded to be subject to Comparable Rate of Return). Lessee
will cause any such Personal Property to be titled in Lessor’s name and will
reasonably cooperate with Lessor in order to enable any secured lender of Lessor
or any secured lender of an affiliate of Lessor to perfect its security interest
in any such Personal Property. In the alternative, Lessor may elect to fund such
Capital Expenditures through a TRS or to loan (or cause such TRS to loan) Lessee
the cash to acquire any such Personal Property in a transaction in which Lessor
or a TRS may retain a security interest in such Personal Property. In such case
the Parties shall negotiate in good faith the terms under which Lessor or such
TRS shall fund any such Personal Property, including the terms of any lease
between Lessee and the TRS or other financing arrangements provided by Lessor or
the TRS.

10.2. Capital Expenditures Funded by Lessor. Subject to Section 1.1(b), Lessor
agrees to fund during the Term (including, if applicable, any Extended Period of
Operatorship) any Footprint Projects contained in the CapEx Budget (as it may be
revised from time to time). Lessor’s obligation to fund Footprint Projects
pursuant to this Section 10.2 shall include any costs associated with such
Footprint Projects that Lessee is not allowed to recover through its
PUCT-approved rates. Any Footprint Projects funded by Lessor pursuant to this
Section 10.2 shall be deemed to be part of the CREZ Assets upon completion.

10.3. Additional Agreements Regarding Capital Expenditures.

(a) Without Lessor’s prior written consent, Lessee shall not amend, modify,
replace, terminate or allow to expire or be terminated any of the terms or
provisions set forth in Article XII of the Interconnection Agreement, in each
case except for in any manner that would not adversely affect Lessor; provided
that the loss of the right to fund capital expenditures shall per se be deemed
to adversely affect Lessor. To the extent permitted by Applicable Law, the
obligations of Lessee contained in the preceding sentence shall survive the
expiration of the Term or termination of this Agreement. Further, except as set
forth in Section 10.3(b), Lessee may not fund any Footprint Projects.

(b) In the event Lessor fails to fund any Footprint Projects, Lessee may at its
sole discretion fund the needed capital expenditures (and Lessee shall be
entitled to applicable damages, if any, as a result of funding any such
Footprint Projects); provided that, in such circumstance, Lessee may fund
Severable Footprint Projects without restriction under this Section 10.3 but may
only fund Nonseverable Footprint Projects which are required in order to comply
with Applicable Law or which are required by any Regulatory Authority. Subject
to Section 10.5, any Footprint Projects funded by Lessee under this Section 10.3
shall not be considered part of the CREZ Assets for purposes of this Agreement;
provided, however, that any part of the CREZ Assets that is built with CIAC
funds shall be considered a leasehold improvement that is part of the CREZ
Assets and reverts to Lessor upon the expiration or termination of this
Agreement without further payment from Lessor to Lessee under Section 2.3.

 

   30    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

10.4. Footprint Project Construction Activities. Lessee will either use its
personnel, or either Lessee or Lessor will contract with third parties, to
construct Footprint Projects. Lessee shall be responsible for the oversight of
such construction activities, regardless of whether the Footprint Project is
funded by Lessor or Lessee. Lessee’s construction activities and oversight shall
be intended to ensure that such construction is performed in a manner consistent
with Good Utility Practice and Applicable Law and does not adversely affect the
reliability and safety of the CREZ Assets or the ERCOT electric grid. In
connection therewith, Lessor will reimburse Lessee for all Project Management
Costs that Lessee incurs in connection with constructing such Footprint Project,
provided that any costs and expenses of Lessee under this Section 10.4 must be
included in a CapEx Budget submitted by Lessee under Section 10.1 or approved by
Lessor to qualify for reimbursement by Lessor hereunder.

10.5. Ownership of Footprint Projects.

(a) Each Footprint Project shall be owned by the Party that funded the Capital
Expenditures used to construct such Footprint Project; provided, however, that
any part of the CREZ Assets that is built with CIAC funds shall be considered a
leasehold improvement that is part of the CREZ Assets and shall revert to Lessor
upon the expiration or termination of this Agreement without further payment
from Lessor to Lessee under Section 2.3.

(b) Upon the expiration or termination of this Agreement, Lessor shall have the
right (but not the obligation) to purchase, or cause such other Person as Lessor
may direct to purchase, subject to required regulatory approvals, any
Nonseverable Footprint Projects or Severable Footprint Projects owned by Lessee
at the greater of (i) net book value plus ten percent (10%) and (ii) the fair
market value thereof as determined by mutual agreement of Lessor and Lessee.
Lessee shall be entitled to remove any Severable Footprint Projects owned by
Lessee upon the expiration or termination of this Agreement in the event such
Severable Footprint Projects are not purchased by Lessor, subject to any
required regulatory approvals.

10.6. Asset Acquisitions. Lessee and Lessor will cooperate in good faith to
ensure that all CREZ Assets are acquired in Lessor’s name or are acquired by
Lessee and subsequently transferred to Lessor, subject to any necessary
regulatory approvals. In connection therewith, Lessee agrees (a) to transfer to
Lessor all previously acquired CREZ Assets, (b) that any future-acquired CREZ
Assets will be deemed automatically transferred to Lessor, (c) to take
reasonable actions as are necessary and appropriate to document the transfer of
any such CREZ Assets to Lessor and, if applicable, to memorialize the security
interest in such CREZ Assets required to be granted pursuant to the terms of the
Debt Agreements, including through the delivery and recordation of mortgages,
deeds of trust or UCC financing statements, and (d) to take reasonable steps to
record the transfer and such security interest in the records of the applicable
county or other applicable locale in which the CREZ Assets are located.

 

   31    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

10.7. Reimbursements. From time to time, Lessee may enter into interconnect or
similar agreements that obligate the counterparty to such agreements to
reimburse Lessee for Capital Expenditures in certain circumstances. Such
reimbursement obligation may, in some circumstances, be accompanied by
additional security such as a parent guaranty or a letter of credit. If and to
the extent that (a) Lessor funds Capital Expenditures that are used for the
construction or development pursuant to any of these interconnect agreements,
and (b) Lessee becomes entitled to assert any reimbursement or other rights
pursuant to any such interconnect agreements, then, unless Lessor agrees
otherwise, Lessee will enforce such reimbursement or other rights and will in
turn promptly reimburse Lessor for the amount of related Capital Expenditures
that Lessor has funded pursuant hereto. Lessee further agrees to reimburse
Lessor for other Capital Expenditures that Lessor has funded pursuant to this
Agreement to the extent required by the Policies and Procedures.

ARTICLE XI

REGULATORY COOPERATION

11.1. Jurisdiction. The Parties recognize that (a) the CREZ Assets and the
operation thereof are subject to the jurisdiction of the PUCT and to certain
reliability and safety requirements of ERCOT, NERC and TRE, (b) Lessee holds
CCNs for the operation of the CREZ Assets (the “Operating CCNs”) and (c) Lessor
holds a CCN for the ownership of the CREZ Assets and leasing of those assets to
Lessee. The Parties agree that, as the lessee hereunder, as operator of the CREZ
Assets and as the holder of the Operating CCNs, Lessee shall be responsible for
compliance with all regulatory requirements related to the CREZ Assets,
including taking all actions reasonably necessary or advisable to comply with
such requirements; preparing and filing all necessary notices, reports,
applications, and other materials with the PUCT, ERCOT, TRE and NERC; and
initiating, prosecuting, defending or participating in any administrative or
judicial proceeding reasonably necessary or advisable to operate the CREZ Assets
in an economical and efficient manner. Lessee shall consult with Lessor prior to
initiating any rate proceeding with the PUCT to change the rates Lessee can
lawfully charge, provided that, with or without Lessor consent, Lessee shall be
authorized to initiate any such rate proceeding. Upon Lessor’s request, Lessee
shall file a rate proceeding before the PUCT; provided that Lessor shall be
responsible for reimbursing Lessee for all costs associated with prosecution of
such proceeding requested by Lessor to the extent that such costs are not
recoverable in Lessee’s PUCT-approved rates.

11.2. Cooperation. The Parties agree that during the Term (including, if
applicable, any Extended Period of Operatorship) they will cooperate to assure
compliance with all Applicable Laws or other lawful requests of any Regulatory
Authorities that relate to the CREZ Assets and Lessee’s obligations as the
holder of the Operating CCNs and will provide such information to such
Regulatory Authorities as the other Party or such Regulatory Authorities may
reasonably request in connection therewith. Lessor further agrees to use its
best efforts to cooperate and promptly respond to any lawful requests from
Lessee relating to Lessee’s efforts to comply with all regulatory requirements
or to participate in any necessary or advisable legal proceedings, whether
judicial or administrative. Except as otherwise provided in Section 11.1, each
Party shall bear its own costs in complying with this paragraph.

 

   32    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

ARTICLE XII

INDEMNITY

12.1. General Indemnity. EACH PARTY (THE “INDEMNIFYING PARTY”) SHALL DEFEND,
INDEMNIFY AND HOLD HARMLESS THE OTHER PARTY AND THE OTHER PARTY’S RELATED
PERSONS (EACH, AN “INDEMNIFIED PARTY”) FROM AND AGAINST ANY AND ALL CLAIMS,
LITIGATION, ACTIONS, PROCEEDINGS, INVESTIGATIONS, JUDGMENTS, LOSSES, DAMAGES,
LIABILITIES, OBLIGATIONS, COSTS AND EXPENSES, INCLUDING ATTORNEYS’,
INVESTIGATORS’ AND CONSULTING FEES, COURT COSTS AND LITIGATION EXPENSES
(COLLECTIVELY, “CLAIMS”) SUFFERED OR INCURRED BY SUCH INDEMNIFIED PARTY, EVEN IF
SUCH LIABILITIES ARE CAUSED SOLELY OR IN PART BY THE NEGLIGENCE OF ANY
INDEMNIFIED PARTY, (A) ARISING FROM THE ACTS OR OMISSIONS TO ACT OF THE
INDEMNIFYING PARTY, (B) ARISING IN THE CASE OF LESSEE AS THE INDEMNIFYING PARTY,
FROM THE OPERATION OF THE CREZ ASSETS, (C) FOR PHYSICAL DAMAGE TO THE CREZ
ASSETS, TO THE EXTENT CAUSED BY THE INDEMNIFYING PARTY OR ANY RELATED PERSON
THEREOF, (D) FOR PHYSICAL INJURIES OR DEATH (INCLUDING BY REASON OF USE, REPAIR,
OPERATING OR MAINTAINING THE CREZ ASSETS) TO OR OF THE INDEMNIFIED PARTY OR THE
PUBLIC, TO THE EXTENT CAUSED BY THE INDEMNIFYING PARTY OR ANY RELATED PERSON
THEREOF, (E) FOR ANY BREACH OF ANY COVENANT OR ANY FAILURE TO BE TRUE OF ANY
REPRESENTATION OR WARRANTY, MADE BY THE INDEMNIFYING PARTY UNDER THIS AGREEMENT
OR (F) ARISING FROM THE NEGLIGENCE, RECKLESSNESS OR INTENTIONAL MISCONDUCT OF
THE INDEMNIFYING PARTY OR ANY RELATED PERSON THEREOF; PROVIDED, HOWEVER, THAT IN
NO EVENT SHALL THE INDEMNIFYING PARTY BE RESPONSIBLE FOR DEFENDING, INDEMNIFYING
OR HOLDING HARMLESS ANY INDEMNIFIED PARTY TO THE EXTENT OF ANY CLAIM CAUSED BY,
ARISING FROM OR CONTRIBUTED TO BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNIFIED PARTY.

12.2. Environmental Indemnity.

(a) Without limiting the generality of Section 12.1, Lessee shall, to the
fullest extent permitted by law, defend, indemnify and hold harmless Lessor and
Lessor’s Related Persons from Claims (including any costs and expenses of clean
up or other investigation or corrective action) suffered or incurred by such
Persons resulting from any of the following occurring from and after the earlier
of the date on which Lessee assumed development control over the relevant
property or the Original Operations Date: (i) the presence or release of
Hazardous Materials in, under or about the CREZ Assets which are or were brought
or permitted to be brought onto the CREZ Assets by Lessee or Lessee’s Related
Persons, (ii) creation of any hazardous or potentially hazardous environmental
conditions or exacerbation of a pre-existing environmental condition, (iii) the
violation or alleged violation of any Environmental Law by Lessee or Lessee’s
Related Persons or (iv) any other failure to comply with Section 4.6 by Lessee
or Lessee’s Related Persons.

 

   33    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

(b) Without limiting the generality of Section 12.1, Lessor shall, to the
fullest extent permitted by law, defend, indemnify and hold harmless Lessee and
Lessee’s Related Persons from Claims (including any costs and expenses of clean
up or other investigation or corrective action) suffered or incurred by such
Persons resulting from (i) the presence or release of any Hazardous Material or
hazardous or potentially hazardous condition in, under or about the Acquired
CREZ Assets that was present in, under or about the Acquired CREZ Assets as of
the Original Operations Date (except to the extent such existing Hazardous
Material or condition is exacerbated by Lessee or Lessee’s Related Persons),
(ii) the presence or release of Hazardous Materials in, under or about the CREZ
Assets which are or were brought or permitted to be brought onto the CREZ Assets
by Lessor or Lessor’s Related Persons during construction of the Panhandle
Assets or of any improvement or addition to the CREZ Assets, (iii) the violation
or alleged violation of any Applicable Law by Lessor or Lessor’s Related Persons
or (iv) testing conducted under Section 4.6 by Lessor or Lessor’s Related
Persons.

12.3. Survival; Limitations.

(a) The indemnification obligations under this Article XII shall survive the
expiration or earlier termination of this Agreement.

(b) Lessor’s and Lessee’s indemnification obligations contained in this Article
XII shall be without duplication in the case of any Claim for which
indemnification by such Party may be provided under this Agreement and a similar
provision of any similar lease between Lessee or its affiliates on the one hand
and Lessor or its affiliates on the other; provided that the foregoing shall not
require Lessor or Lessee to seek recovery under such other lease in lieu of
under this Agreement.

ARTICLE XIII

MISCELLANEOUS

13.1. Limitation of Damages. EXCEPT FOR DAMAGES PAID TO THIRD PARTIES TO WHICH
AN INDEMNITY OR CONTRIBUTION OBLIGATION UNDER SECTION(S) 12.1 AND/OR 12.2
APPLIES, NEITHER PARTY SHALL BE LIABLE FOR ANY LOST OR PROSPECTIVE PROFITS, AND
IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY OTHER SPECIAL, PUNITIVE,
EXEMPLARY, CONSEQUENTIAL, INCIDENTAL OR INDIRECT LOSSES OR DAMAGES (IN TORT,
CONTRACT OR OTHERWISE) UNDER OR IN RESPECT OF THIS AGREEMENT OR FOR ANY FAILURE
OF PERFORMANCE RELATED HERETO, HOWSOEVER CAUSED. FOR THE AVOIDANCE OF DOUBT,
NOTHING IN THIS SECTION 13.1 SHALL IN ANY MANNER LIMIT OR OTHERWISE RESTRICT
(A) THE OBLIGATION OF LESSEE TO PAY RENT AND TRANSITION COSTS PAYMENTS IN
ACCORDANCE WITH ARTICLE III OR (B) A PARTY FROM COLLECTING ANY AMOUNT VALIDLY
OWING UNDER AND CALCULATED IN ACCORDANCE WITH SECTIONS 6.1, 6.2, 9.4, 10.7, 13.2
AND 13.7.

13.2. Condemnation. In the case of a condemnation or taking of the CREZ Assets,
this Agreement shall continue in effect; provided that this Agreement shall
terminate if assets constituting seventy-five percent (75%) or more of the Rate
Base of the CREZ Assets are subject

 

   34    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

to the condemnation or taking. Lessor shall be entitled to all sums received by
reason of any taking or condemnation, except for that portion of such award, if
any, which is expressly awarded for Lessee’s leasehold interest under this
Agreement or which is awarded for any property owned by Lessee (including any
Footprint Projects funded by Lessee). Lessor shall have the right, in its sole
discretion, to challenge any condemnation or taking of the CREZ Assets by proper
proceedings, and Lessee shall not institute any such challenge without the prior
written consent of Lessor.

13.3. Confidentiality.

(a) The Parties each acknowledge and agree that, in connection with this
Agreement, a Party and its employees or agents may, directly or indirectly,
receive or be provided with certain information relating to the business and
operations of the other Party and the other Party’s affiliates, including
information relating to the technology, clients, customers, suppliers, vendors,
employees, consultants, projects, financial information and status,
methodologies, know-how, processes, practices, approaches, projections,
forecasts, formats, systems, data gathering methods and/or strategies, assets,
collateral and reports of the other Party and the other Party’s affiliates
(“Confidential Information”); provided, however, that Confidential Information
shall not include information which has previously become publicly available
through the actions of a Person not resulting from the violation of this
Section 13.3. Each Party acknowledges that the other Party considers all such
information valuable, confidential and proprietary. Therefore, each Party (the
“Receiving Party”) expressly agrees, except as required by the PUCT or other
Regulatory Authorities to be disclosed, or as otherwise required in accordance
with applicable securities laws or tax laws or the rules of any applicable
securities exchange on which the Receiving Party (or an affiliate thereof) are
traded, that:

(i) the Receiving Party, and its employees and agents, will not, without the
express, written permission of the other Party (the “Disclosing Party”), use or
disclose any Confidential Information of the Disclosing Party or its affiliates
other than for the purpose of performing its duties and obligations under this
Agreement, and any use or disclosure of Confidential Information shall be
limited to the specific purposes for which the permission was given or for which
the use or disclosure is necessary to perform duties and obligations under this
Agreement;

(ii) the Receiving Party will take all steps reasonably necessary to protect the
Confidential Information of the Disclosing Party and its affiliates, including,
at a minimum, any such steps that the Receiving Party would take to protect its
own Confidential Information; provided, however, that in no event will the
Receiving Party exercise less than reasonable care to protect the Confidential
Information;

(iii) the Receiving Party agrees to advise the Disclosing Party in writing of
any misappropriation or misuse by any person of such Confidential Information of
which the Receiving Party may become aware; and

 

   35    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

(iv) the Receiving Party agrees to return the Confidential Information of the
Disclosing Party and its affiliates to the Disclosing Party at the earlier of
the Disclosing Party’s request for return of the Confidential Information or the
expiration or termination of this Agreement of this Agreement. At the option of
the Disclosing Party, the Receiving Party may instead destroy the Confidential
Information, with the Receiving Party providing written certification of such
destruction. The Receiving Party will not be obligated to return any of its own
internally prepared documents, notes, copies or other associated materials
containing any Confidential Information. However, the Receiving Party must, at
the Disclosing Party’s request, collect and destroy such internally prepared
documents, with the Receiving Party providing written certification of such
destruction.

(b) Notwithstanding Section 13.3(a), the Receiving Party may disclose
Confidential Information to any auditor or to the Receiving Party’s equity
investors, lenders, attorneys, accountants and other personal advisors; any
prospective purchaser of the CREZ Assets or a direct or indirect owner thereof;
or pursuant to lawful process, subpoena or court order; provided that the
Receiving Party, in making such disclosure, advises the Person receiving the
information of the confidentiality of the information and obtains the agreement
of said Person not to disclose the information.

(c) Lessee acknowledges that (i) Lessor is indirectly owned, in part, by
InfraREIT, (ii) InfraREIT is a publicly-traded company and (iii) as a result,
information regarding Lessor and this Agreement may constitute material, and, in
some circumstances, non-public information with respect to InfraREIT within the
meaning of U.S. securities laws. Lessee is aware that the U.S. securities laws
prohibit any Person who has received from an issuer material non-public
information from purchasing or selling securities of such issuer and from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities.

13.4. Successors and Assigns. The Agreement shall inure to the benefit of and be
binding upon Lessor and Lessee and, to the extent permitted in any assignment or
other transfer under Article VIII, any permitted assignee, and their respective
heirs, transferees, successors and assigns, and all persons claiming under them.
References to Lessee in this Agreement shall be deemed to include assignees that
hold a direct ownership interest in this Agreement and actually are exercising
rights under this Agreement to the extent consistent with such interest.

13.5. Rent Obligations Not Excused by Force Majeure, Etc. Subject to
Section 9.1(b), Lessee shall not be excused from its obligation to pay Rent
during any Force Majeure Event or a condemnation or casualty of all or any part
of the CREZ Assets.

13.6. Further Assurances; Policies and Procedures.

(a) Each Party will, from time to time, execute, cause to be acknowledged and
deliver such documents or instruments, and provide such certificates, as the
other Party may reasonably request to carry out and fulfill the transactions,
and permit the exercise and performance of the rights and obligations, as are
contemplated hereunder. Each Party will cooperate with the other Party to
effectuate fully the purposes and intent of this Agreement. In no way limiting
the foregoing, the Parties shall cooperate to obtain any necessary regulatory
approvals, including providing timely responses to discovery requests,
participating in regulatory proceedings to the extent necessary and generally
providing assistance as required.

 

   36    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

(b) From time to time, the Parties shall agree to policies and procedures
regarding matters arising under this Agreement including the treatment of
Capital Expenditures for canceled Footprint Projects, each Party’s reporting
obligations and such additional matters as the Parties may identify (the
“Policies and Procedures”). The Parties agree to cooperate and negotiate in good
faith the Policies and Procedures, and any amendment or revision thereto that
may be reasonably requested by either Party, in each case taking into account
InfraREIT’s reporting obligations as a public company, InfraREIT’s qualification
as a REIT under the Code and Lessee’s obligations as a regulated utility, and to
memorialize the same in a writing executed by a representative of each Party.

13.7. Arbitration. Except for a dispute regarding the payment of Undisputed
Rent, any dispute under this Agreement shall, if not resolved by the Parties
within ninety (90) days after notice of such dispute is served by one Party to
the other (or, if different, the period provided for resolution by the Parties
in the provision of this Agreement under which such dispute is brought), be
submitted to an “Arbitration Panel” comprised of three (3) members. No more than
one (1) panel member may be with the same firm, and no panel member may have an
economic interest in the outcome of the arbitration. In addition to the
foregoing, the failure by Lessee and Lessor to reach an agreement or make a
mutual determination or characterization required by Sections 2.2(b); 2.3; 3.1;
3.2; 3.3; 3.4(c); 10.5(b) or 13.6(b), in each case after sixty (60) days of
negotiating in good faith, shall be deemed to be a “dispute” for purposes of
this Section 13.7, to be resolved in accordance with this Section.

(a) The Arbitration Panel shall be selected as follows: Within five (5) Business
Days after the expiration of the period referenced above, Lessee shall select
its panel member meeting the criteria of the above paragraph (the “Lessee Panel
Member”) and Lessor shall select its panel member meeting the criteria of the
above paragraph (the “Lessor Panel Member”). If a Party fails to timely select
its respective panel member, the other Party may notify such Party in writing of
such failure, and if such Party fails to select its respective panel member
within three (3) Business Days from such notice, then the other Party may select
such panel member on such Party’s behalf. Within five (5) Business Days after
the selection of the Lessor Panel Member and the Lessee Panel Member, the Lessee
Panel Member and the Lessor Panel Member shall jointly select a third panel
member meeting the criteria of the above paragraph (the “Third Panel Member”).
If the Lessor Panel Member and the Lessee Panel Member fail to timely select the
Third Panel Member and such failure continues for more than three (3) Business
Days after written notice of such failure is delivered to the Lessor Panel
Member and Lessee Panel Member by either Lessor or Lessee, either Lessor or
Lessee may request the managing officer of the American Arbitration Association
to appoint the Third Panel Member.

(b) Within ten (10) Business Days after the selection of the Arbitration Panel,
each Party shall submit to the Arbitration Panel a written statement identifying
its summary of the issues and claims, including, if applicable, its calculation
of Rent. Any Party may also request an evidentiary hearing on the merits in
addition to the submission of written statements. The Arbitration Panel shall
make its decision within twenty (20) days after the later of (i) the

 

   37    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

submission of such written statements of particulars, and (ii) the conclusion of
any evidentiary hearing on the merits, and shall take into consideration the
relative risks and rewards undertaken and capital invested by each Party and
shall use the Comparable Rate of Return concept in determining any Rent
disputes. The Arbitration Panel shall reach its decision by majority vote and
shall communicate its decision by written notice to the Parties.

(c) The decision by the Arbitration Panel shall be final, binding and conclusive
and shall be non-appealable and enforceable in any court having jurisdiction.
All hearings and proceedings held by the Arbitration Panel shall take place in
Dallas, Texas.

(d) The resolution procedure described herein shall be governed by the
Commercial Rules of the American Arbitration Association and subject to the
Texas General Arbitration Act to the extent such act is applicable hereto.

(e) In the case of an arbitration proceeding involving a determination of Rent,
until Rent has been finally determined, Lessee shall pay Rent (including any
Percentage Rent) based upon prevailing rates therefor, and an appropriate refund
shall be made to or additional Rent shall be paid by Lessee within ten (10) days
after a final determination is made.

(f) The Parties shall bear equally the fees, costs and expenses of the
Arbitration Panel in conducting the arbitration.

13.8. Notices. All notices or other communications required or permitted by this
Agreement shall be in writing and may be personally served, sent via facsimile,
sent via electronic mail or sent by United States mail or by commercial courier
and shall be deemed to have been given when received at the address set forth
below:

If to Lessor:

Sharyland Distribution & Transmission Services, L.L.C.

c/o InfraREIT, Inc.

1900 North Akard Street

Dallas, Texas 75201

Attention: Chief Financial Officer

Email: CFO@huntutility.com

With a copy to:

Sharyland Distribution & Transmission Services, L.L.C.

c/o InfraREIT, Inc.

1900 North Akard Street

Dallas, Texas 75201

Attention: General Counsel

Email: Legal@huntutility.com

 

   38    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

If to Lessee:

Sharyland Utilities, L.P.

1807 Ross Avenue, 4th Floor

Dallas, Texas 75201

Attention: Chief Financial Officer

Email: Greg.Wilks@sharyland.com

With a copy to:

Sharyland Utilities, L.P.

1807 Ross Avenue, 4th Floor

Dallas, Texas 75201

Attention: Associate General Counsel

Email: Kelly.Frazier@sharyland.com

Any Party may change its address for purposes of this paragraph by giving
written notice of such change to the other Party in the manner provided in this
Section 13.8.

13.9. Entire Agreement; Amendments. This Agreement and the Policies and
Procedures constitute the entire agreement between Lessor and Lessee respecting
the subject matter hereof, and supersede any and all oral or written agreements.
Any agreement, understanding or representation between Lessor and Lessee
respecting the CREZ Assets, or any other matter referenced herein not expressly
set forth in this Agreement, in the Policies and Procedures or in a subsequent
writing signed by both Parties is null and void. For avoidance of doubt, the
Amended and Restated Lease is hereby replaced in its entirety by this Agreement.
This Agreement shall not be modified or amended except in a writing signed by
both Parties. No purported modifications or amendments, including any oral
agreement (even if supported by new consideration), course of conduct or absence
of a response to a unilateral communication, shall be binding on either Party.

13.10. Legal Matters. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Texas, without regard to its conflicts
of law principles. The Parties agree that any rule of construction to the effect
that ambiguities are to be resolved in favor of either Party shall not be
employed in the interpretation of this Agreement and is hereby waived.

13.11. Partial Invalidity. Should any provision of this Agreement be held, in a
final and unappealable decision by a court of competent jurisdiction, to be
either invalid, void or unenforceable, the remaining provisions hereof shall
remain in full force and effect, unimpaired by the holding.

13.12. Recording. Lessee shall not record this Agreement without the prior
written consent of Lessor, which consent shall not be unreasonably withheld or
delayed. Lessee may record at its expense a memorandum of this Agreement in form
and substance reasonably approved by Lessor. In such case, upon the expiration
or termination of this Agreement, Lessee shall promptly record at its expense a
memorandum of termination of this Agreement in form and substance reasonably
approved by Lessor.

 

   39    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

13.13. Intention of Parties; True Lease.

(a) The Parties hereby declare that their relationship in and to the CREZ Lease
Assets is and will be that of lessor and lessee, expressly subject to the terms,
conditions, limitations and requirements set forth in this Agreement. Nothing
contained in this Agreement will be deemed to constitute the Parties as partners
or joint venturers or as principal and agent. The Parties intend for this
Agreement to constitute a true lease with respect to the CREZ Lease Assets for
U.S. federal, state and local income tax purposes, and each Party shall treat,
and shall cause its affiliates to treat, the Agreement as a true lease with
respect to the CREZ Lease Assets for U.S. federal, state and local income tax
reporting purposes.

(b) The Parties acknowledge that Lessor is indirectly owned, in part, by
InfraREIT, which qualifies as a REIT under the Code, and the Parties agree to
negotiate in good faith any modification or amendment to this Agreement
requested by Lessor to facilitate such qualification; provided that Lessee shall
not be obligated to agree to any such modification or amendment if such
modification or amendment would materially adversely affect Lessee or would be
in conflict with Applicable Law. Notwithstanding anything to the contrary in
this Agreement (including Section 13.3), Lessor may disclose to InfraREIT, and
InfraREIT may disclose to any taxing authority, any information that Lessor or
InfraREIT believes is relevant to supporting or maintaining InfraREIT’s
qualification as a REIT.

(c) The Parties agree that, for U.S. federal, state and local income tax
purposes, (i) pursuant to this Agreement and the order issued by the PUCT issued
on October 13, 2017 with respect to the Acquired Transmission Assets, Lessor is
selling to Lessee Lessor’s rights to the recovery of Transition Costs through a
wholesale transmission tariff rider, and (ii) the Transition Costs Payments
constitute the consideration (i.e. the sales price) to be paid by Lessee to
Lessor in exchange for such rights and do not constitute rent. Each Party agrees
to treat, and to cause its affiliates to treat, the Transition Costs Payments in
the manner described in this Section 13.13(c) for U.S. federal, state and local
income tax reporting purposes.

13.14. Rules of Construction. As used herein, the singular shall be deemed to
include the plural, and the plural shall be deemed to include the singular, and
all pronouns shall include the masculine, feminine and neuter, whenever the
context and facts require such construction. The headings, captions, titles and
subtitles herein are inserted for convenience of reference only and shall not
affect the interpretation of this Agreement. Except as otherwise indicated
herein, all section, appendix, exhibit and schedule references in this Agreement
shall be deemed to refer to the sections, appendices, exhibits and schedules of
and to this Agreement, and the terms “herein,” “hereof,” “hereto,” “hereunder”
and words of similar import refer to this Agreement as a whole rather than to
the particular provision in which such term is used. Whenever the words
“including,” “include” or “includes” are used in this Agreement, they shall be
interpreted in a non-exclusive manner as though the words “but [is] not limited
to” immediately follow the same. The language in all parts of this Agreement
shall in all cases be construed simply according to the fair meaning thereof and
not strictly against the Party that drafted such language. Except as

 

   40    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

otherwise provided herein, references in this Agreement to any agreement,
instrument or other document are to such agreement, instrument or other document
as amended, modified or supplemented from time to time.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

   41    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee, acting through their duly authorized
representatives, have executed this Agreement with the intent that it be
effective as of the Effective Date, and certify that they have read, understand
and agree to the terms and conditions of this Agreement.

 

LESSOR:

SHARYLAND DISTRIBUTION &

TRANSMISSION SERVICES, L.L.C.

By:   /s/ Brant Meleski   Name: Brant Meleski   Title: Chief Financial Officer
LESSEE: SHARYLAND UTILITIES, L.P. By:   /s/ Greg Wilks   Name: Greg Wilks  
Title: Chief Financial Officer

Signature Page to CREZ Lease Agreement



--------------------------------------------------------------------------------

APPENDIX A

Definitions

“2009 Note Purchase Agreement” has the meaning set forth in Section 4.13(a).

“2010 Note Purchase Agreement” has the meaning set forth in Section 4.13(a).

“2014 Credit Agreement” has the meaning set forth in Section 4.13(a).

“2015 Credit Agreement” has the meaning set forth in Section 4.13(a).

“2015 Note Purchase Agreement” has the meaning set forth in Section 4.13(a).

“Acquired CREZ Assets” means the Acquired Transmission Assets, together with
Footprint Projects that add to, expand or alter the Acquired CREZ Assets as
identified from time to time pursuant to Rent Supplements.

“Acquired Transmission Assets” has the meaning set forth in the Recitals.

“Additional Rent” has the meaning set forth in Section 3.5(a).

“AFUDC” means allowance for funds used during construction.

“Agreed-to-Discount” has the meaning set forth in the definition of Comparable
Rate of Return.

“Agreement” has the meaning set forth in the Preamble.

“Allocated Other Revenue” has the meaning set forth on Exhibit E.

“Amended and Restated Lease” has the meaning set forth in the Recitals.

“Annual Percentage Rent Breakpoint” means the dollar value of annual Gross
Revenues that must be exceeded in a particular Lease Year before Percentage Rent
is owed, as set forth on the then-effective Rent Supplement.

“Applicable Laws” means all laws, ordinances, statutes, orders and regulations
of any federal, state, or local government, regulatory or administrative
authority, any agency or commission thereof, or any court or tribunal or other
requirements of the Regulatory Authorities, including Environmental Laws.

“Applicable Quarterly Breakpoint” means the product of (i) a fraction (x) the
numerator of which is the number that corresponds to the applicable Lease
Quarter (e.g., “1” for the first Lease Quarter of a Lease Year, “2” for the
second Lease Quarter of a Lease Year, and so forth) and (y) the denominator of
which is four (4) multiplied by (ii) the Annual Percentage Rent Breakpoint for
such Lease Year. The Applicable Quarterly Breakpoint shall be adjusted pro rata
for any partial Lease Quarters or partial Lease Years at the beginning and/or
end of the Term.

“Arbitration Panel” has the meaning set forth in Section 13.7.



--------------------------------------------------------------------------------

“Base Rent” means the amount of base rent owed during a Lease Month by Lessee to
Lessor with respect to the CREZ Assets, as set forth in the then-effective Rent
Supplement. Base Rent shall be adjusted pro rata for any partial Lease Month(s)
during the Term.

“Business Day” means a day other than a Saturday, Sunday or other day on which
federal agencies are authorized or required by law to close.

“CapEx Budget” has the meaning set forth in Section 10.1(a).

“Capital Expenditures” means expenditures that are or are expected to be
capitalized under GAAP.

“CCN” means a Certificate of Convenience and Necessity or amendment thereto
issued by the PUCT.

“CFO Certificate” means a document signed by the Chief Financial Officer of
Lessee and certifying to the accuracy and completeness of the statement of Gross
Revenues and Percentage Rent payable hereunder.

“Change of Control” means Hunt Family Members cease to possess, directly or
indirectly, the power to direct or cause the direction of the management or
policies of Lessee, whether through the ability to exercise voting power, by
contract or otherwise.

“CIAC” means any contributions in aid of construction from current or
prospective customers, plus any additional payments as a tax gross up for such
contributions, with respect to which Lessee does not receive or anticipate
receiving an increase in its regulatory rate base.

“Claims” has the meaning set forth in Section 12.1.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collection Station” means the four collection stations currently known as Tule
Canyon Station, Windmill Station, Ogallala Station and Alibates Station.

“Comparable Rate of Return,” with respect to any Capital Expenditure, means the
pre-tax rate of return that Lessor should earn on such Capital Expenditure,
which will be based generally on an Agreed-to-Discount from the rate of return
that investor-owned public electric utility companies generally earn in the
State of Texas. For the avoidance of doubt, the Parties will negotiate and agree
on the Comparable Rate of Return applicable at the time of the negotiation. The
“Agreed-to-Discount” will be based on the comparable discount the Parties
negotiated and agreed to in the Effective Date Rent Supplement, as modified to
take into account factors mutually determined by the Parties to be appropriate
at the time of the negotiation, including (if justified) the creditworthiness of
Lessee at such time.

“Confidential Information” has the meaning set forth in Section 13.3(a).



--------------------------------------------------------------------------------

“Consolidated Net Plant” means, with respect to any Person, as of the date of
determination, the net plant set forth on the face of the consolidated balance
sheet of such Person or absent such amount on the consolidated balance sheet,
the total plant of such Person on a consolidated basis minus accumulated
depreciation as set forth in the footnotes of the consolidated financial
statements, in each case, for the fiscal quarter ended on the date of the last
financial statements delivered pursuant to Section 7.1 of the 2014 Credit
Agreement.

“Consolidated Qualified Lessee” means any Qualified Lessee that is consolidated
into the financial statements of another Qualified Lessee.

“CREZ Assets” means the Panhandle Assets and the Acquired Transmission Assets,
together with Footprint Projects that add to, expand or alter the assets
identified from time to time pursuant to Rent Supplements.

“CREZ Lease Assets” means the CREZ Assets, excluding any Footprint Project
included in the definition of “CREZ Assets,” unless (i) such Footprint Project
has been placed in service and (ii) a Rent Supplement has been executed with
respect to such Footprint Project.

“CREZ Project” means the construction project to build the Panhandle
Transmission Lines and Collection Station.

“CREZ Service Territory” means (i) the distribution service territory, if any,
of the CREZ Assets, as in existence at the time of determination hereunder and
(ii) the distribution service territory, if any, of the Panhandle Assets, as in
existence immediately prior to the consummation of the Exchange Transaction.

“Debt Agreements” means the 2009 Note Purchase Agreement, the 2010 Note Purchase
Agreement, the 2015 Note Purchase Agreement, the 2014 Credit Agreement, the 2015
Credit Agreement, the Term Loan Agreement and any other financing arrangement or
agreement pursuant to which Lessor incurs Indebtedness from time to time.

“Defaulting Party” has the meaning set forth in Section 9.3.

“Disclosing Party” has the meaning set forth in Section 13.3(a)(i).

“Effective Date” has the meaning set forth in the Preamble.

“Effective Date Rate Base” means the Rate Base of the CREZ Assets as of the
Effective Date.

“Effective Date Rent Supplement” has the meaning set forth in Section 3.2(a).

“Entity” means any Person, other than any natural person.

“Environmental Law” means any and all Legal Requirements regulating, relating to
or imposing liability or standards of conduct concerning protection of natural
resources or the environment, or environmental impacts on human health as now or
may at any time hereafter be in effect.

“ERCOT” means the Electric Reliability Council of Texas, or its successors.



--------------------------------------------------------------------------------

“ERCOT Transmission Lease” means the Lease Agreement (ERCOT Transmission Assets)
between Lessor and Lessee effective as of December 1, 2014, as the same may be
amended from time to time.

“ERCOT Transmission Revenues” has the meaning set forth on Exhibit E.

“Event of Default” means an event described in Section 9.1(a) or Section 9.2.

“Excess Percentage Rent” has the meaning set forth in Section 3.4(a).

“Exchange Transaction” has the meaning set forth in the Recitals.

“Existing Term” has the meaning set forth in Section 2.1.

“Expected Incremental CapEx” has the meaning set forth in Section 3.2(a).

“Extended Period of Operatorship” has the meaning set forth in Section 2.2(b).

“Extended Period Rent” means Rent that applies during any Extended Period of
Operatorship beyond the Term, which will be negotiated using the Comparable Rate
of Return methodology set forth in Article III.

“FERC” means the Federal Energy Regulatory Commission, or its successors.

“FERC Uniform System of Accounts” has the meaning set forth in
Section 1.1(a)(vii).

“Fiber Sharing Agreement” means the Fiber Sharing Agreement and Grant of IRUs,
dated on or around the Effective Date, among Oncor, Lessee and Lessor, as the
same may be amended from time to time.

“Footprint Projects” means T&D Projects that (i) are located in the CREZ Service
Territory, (ii) are added as part of an existing transmission substation that
comprises a part of the CREZ Assets or hang from transmission towers that
comprise a part of the CREZ Assets, (iii) connect or are otherwise added to
transmission lines or other property that comprise a part of the Acquired CREZ
Assets or (iv) constitute Reclassified Projects; provided that such T&D Projects
are funded by expenditures that are or are expected to be capitalized under GAAP
and are within the items described in Section 1.1(a)(i)-(vi) (specifically
excluding Section 1.1(a)(vii)).

“Force Majeure Event” means fire, earthquake, hurricane, flood, or other
casualty or accident; strikes or labor disputes; war, civil strife or other
violence; any law, order, proclamation, regulation, ordinance, action, demand or
requirement of any government agency or utility; or any other act or condition
beyond the reasonable control of Lessee.

“GAAP” means generally accepted accounting principles in effect in the United
States of America.



--------------------------------------------------------------------------------

“Good Utility Practice” has the meaning defined from time to time by PUCT and,
as of the Effective Date, means any of the practices, methods, and acts engaged
in or approved by a significant portion of the electric utility industry during
the relevant time period, or any of the practices, methods, and acts that, in
the exercise of reasonable judgment in light of the facts known at the time the
decision was made, could have been expected to accomplish the desired result at
a reasonable cost consistent with good business practices, reliability, safety,
and expedition. Good Utility Practice is not intended to be limited to the
optimum practice, method, or act, to the exclusion of all others, but rather is
intended to include acceptable practices, methods, and acts generally accepted
in the region.

“Gross Revenues” has the meaning set forth on Exhibit E.

“Hazardous Materials” means (i) any substance which is listed, defined,
designated or classified under any Applicable Law as a (A) hazardous material,
substance, constituent or waste, (B) toxic material, substance, constituent or
waste, (C) radioactive material, substance, constituent or waste, (D) dangerous
material, substance, constituent or waste, (E) pollutant, (F) contaminant, or
(G) special waste; (ii) any material, substance, constituent or waste regulated
under any Applicable Laws; or (iii) petroleum, petroleum products, radioactive
matters, polychlorinated biphenyl, pesticides, asbestos or asbestos-containing
materials.

“Hunt Family Members” means (i) Ray L. Hunt; (ii) the spouse of Ray L. Hunt and
each of his children and siblings; (iii) the spouse and lineal descendants of
any Person identified in the foregoing clause (ii); (iv) any trust or account
primarily for the benefit of any Person or Persons identified in the foregoing
clauses (i), (ii) or (iii); (v) any corporation, partnership or other Entity in
which any of the Persons identified in the foregoing clauses (i), (ii), (iii) or
(iv) are the beneficial owners of substantially all of the shares of capital
stock, membership interests, partnership interests or other equity interests and
options or warrants to acquire, or securities convertible into, capital stock,
membership interests, partnership interests or other equity securities of an
Entity; and (vi) the personal representative or guardian of any of the Persons
identified in the foregoing clauses (i), (ii) and (iii) upon such Person’s death
for purposes of the administration of such Person’s estate or upon such Person’s
disability or incompetency for purposes of the protection and management of the
assets of such Person.

“Incremental CapEx” means Lessor-funded Capital Expenditures related to CREZ
Assets that are placed in service, as and when such CREZ Assets are placed in
service, as adjusted (i) for any applicable AFUDC and/or depreciation, and
(ii) to reflect the effect of the deferred tax liability or deferred tax asset,
as applicable.

“Indebtedness” with respect to any Person means, at any time, without
duplication (i) its liabilities for borrowed money and its redemption
obligations in respect of mandatorily redeemable preferred stock; (ii) its
liabilities for the deferred purchase price of property acquired by such Person
(excluding accounts payable arising in the ordinary course of business but
including all liabilities created or arising under any conditional sale or other
title retention agreement with respect to any such property); (iii)(A) all
liabilities appearing on its balance sheet prepared in accordance with GAAP in
respect of capital leases and (B) all liabilities which would appear on its
balance sheet prepared in accordance with GAAP in respect of Synthetic Leases
assuming such Synthetic Leases were accounted for as capital leases; provided,
however, that for purposes of this definition (including with respect to clauses
(A) and (B) hereof), (x) this Agreement and any similar lease between Lessor (or
any subsidiary) and Lessee and (y) any



--------------------------------------------------------------------------------

lease between Lessee and any of its wholly-owned subsidiaries shall not be
treated as a capital lease; (iv) all liabilities for borrowed money secured by
any Lien with respect to any property owned by such Person (whether or not it
has assumed or otherwise become liable for such liabilities); (v) all of its
liabilities in respect of letters of credit or instruments serving a similar
function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money),
provided, however, that for purposes of this definition, any surety bonds or
indemnification agreements entered into by Lessee (with respect to which Lessee
or a subsidiary has a reimbursement or backstop obligation) in connection with
condemnation proceedings shall be excluded; (vi) the aggregate Swap Termination
Value of all Swap Contracts of such Person; and (vii) any guaranty of such
Person with respect to liabilities of a type described in any of clauses
(i) through (vi) of this definition. Indebtedness of any Person shall include
all obligations of such Person of the character described in clauses (i) through
(vii) to the extent such Person remains legally liable in respect thereof
notwithstanding that any such obligation is deemed to be extinguished under
GAAP.

“Indemnified Party” has the meaning set forth in Section 12.1.

“Indemnifying Party” has the meaning set forth in Section 12.1.

“InfraREIT” means InfraREIT, Inc., a Maryland corporation.

“Interconnection Agreement” means the Interconnection Agreement, dated on or
around the Effective Date, between Lessee and Oncor, as the same may be amended
from time to time.

“Joint Use Agreements” means one or more joint use agreements to be entered into
by Lessor and Oncor on or around the Effective Date setting forth the rights and
obligations of Lessor and Oncor with respect to properties and assets upon which
assets of both of Lessor and Oncor are located, as the same may be amended from
time to time.

“Lease” or “Leases” means (i) this Agreement, the McAllen Lease, the
Stanton/Brady/Celeste Lease, the ERCOT Transmission Lease and the Stanton
Transmission Loop Lease and any other leases of transmission and distribution
and related assets to a Qualified Lessee under which Lessor or any subsidiary of
Lessor is a party as a lessor; and (ii) any lease of transmission and
distribution and related assets pursuant to which Lessee is the lessee and a
subsidiary of Lessee or another Person controlled by one or more Hunt Family
Members is the lessor; provided that no such lease will qualify as a “Lease”
hereunder if each of the three following criteria apply: (x) Lessee is the
lessee, (y) cash rental payments have become due and payable pursuant thereto
and (z) none of Lessor, a subsidiary of Lessor or a subsidiary of Lessee is the
lessor.

“Lease Month” means each calendar month (or applicable portion thereof) during
each Lease Year.

“Lease Quarter” means each calendar quarter (or applicable portion thereof)
during each Lease Year.

“Lease Year” means each calendar year (or applicable portion thereof) during the
Term of this Agreement (including, if applicable, any Extended Period of
Operatorship).



--------------------------------------------------------------------------------

“Leased Consolidated Net Plant” means that portion of the Consolidated Net Plant
of the lessor of a Lease between such lessor and a Qualified Lessee that is the
subject of such Lease.

“Legal Requirements” means, as to any Person, the certificate of incorporation
and by-laws, limited liability company agreement, partnership agreement or other
organizational or governing documents of such Person, any law (including common
law), statute, code, treaty, rule, regulation, ordinance including any
government rule or determination of an arbitrator a court or other government
authority, or any requirement under a Permit, in each case applicable to or
binding upon such Person or any of its properties or to which such Person or any
of its property is subject.

“Lessee” has the meaning set forth in the Preamble.

“Lessee CapEx” means Capital Expenditures that are related and fairly allocable
to the CREZ Assets (other than any ERCOT transmission assets) and are funded by
Lessee.

“Lessee Panel Member” has the meaning set forth in Section 13.7(a).

“Lessee Taxes” has the meaning set forth in Section 4.3.

“Lessor” has the meaning set forth in the Preamble.

“Lessor Material Matter” means (i) a proceeding of any Regulatory Authority or
(ii) an environmental, health, safety or security matter that requires a
corrective action and, in the case of both (i) and (ii), either could (A) give
rise to a Claim with respect for which Lessor would be responsible pursuant to
Article XII, (B) reasonably be expected to have a material adverse effect on the
operation of the CREZ Assets or (C) reasonably be expected to result in the
imposition of a liability on Lessor (other than liabilities for which Lessor is
indemnified pursuant hereto, unless the amount of such liability could
reasonably be expected to exceed $2,000,000).

“Lessor Panel Member” has the meaning set forth in Section 13.7(a).

“Lessor Taxes” has the meaning set forth in Section 4.3.

“Lessor’s Audit” has the meaning set forth in Section 3.4(c).

“Liens” means any liens, encumbrances, leases, mortgages, deeds of trust or
other exceptions.

“McAllen Lease” means the Third Amended and Restated Master System Lease
Agreement (McAllen System) between Lessor and Lessee effective as of December 1,
2014, as the same may be amended from time to time.

“Monetary Default” means an Event of Default arising from the failure to pay
when due any amounts payable under this Agreement.

“NERC” means North American Electric Reliability Corporation, or its successors.

“Non-Defaulting Party” has the meaning set forth in Section 9.3.



--------------------------------------------------------------------------------

“Non-Monetary Default” means an Event of Default other than a Monetary Default.

“Non-Recourse Debt” means Indebtedness of a subsidiary of Lessee that, if
secured, is secured solely by a pledge of collateral owned by such subsidiary
and the equity interests in such subsidiary, and for which no Person other than
such subsidiary is personally liable.

“Nonseverable Footprint Projects” means those Footprint Projects that cannot be
readily removed from the CREZ Assets without causing diminution in value to the
CREZ Assets.

“Notice of Default” means written notice of an Event of Default.

“Oncor” has the meaning set forth in the Recitals.

“Operating CCNs” has the meaning set forth in Section 11.1.

“Operational Agreements” has the meaning set forth in Section 4.1(b).

“Original Lease Date” means (i) with respect to the Panhandle Assets, June 20,
2011 and (ii) with respect to the Acquired Transmission Assets, the Effective
Date.

“Original Operations Date” means the later of (i) (A) with respect to the
Panhandle Assets, the date the construction of such Panhandle Assets was
completed or (B) with respect to the Acquired Transmission Assets, the Effective
Date and (ii) the date that Lessee assumed operational control over the relevant
property.

“Other Revenue” has the meaning set forth on Exhibit E.

“Overdue Rate” means a rate equal to ten percent (10%) per annum or the maximum
rate allowed by Applicable Law, whichever is lesser.

“Panhandle Assets” means the integrated electrical transmission facilities
connected to the ERCOT electric grid owned by Lessor and located within the area
depicted on Exhibit B and the systems and other property necessary to operate
such transmission facilities, together with the exclusive right to occupy and
use all of Lessor’s interest (whether by fee ownership, easement, lease,
sublease, franchise or license) (other than to the extent expressly reserved to
Lessor herein) in the premises upon which such facilities are situated (together
with any facilities that were added to the CREZ Project through the completion
of the construction of the CREZ Project including, for the avoidance of doubt,
the Panhandle Transmission Lines and the Collection Stations); provided that the
Panhandle Assets shall not include any assets that are subject to the ERCOT
Transmission Lease.

“Panhandle Transmission Lines” means the five transmission line segments
consisting of the Ogallala (formerly Nazareth) to Tule Canyon (formerly
Silverton) Transmission Line (LS01), the Windmill (formerly) Hereford) to
Ogallala (formerly Nazareth) Transmission Line (LS02), the Windmill (formerly
Hereford) to Alibates (formerly White Deer) Transmission Line (LS03), the Tule
Canyon (formerly Silverton) to Cottonwood Transmission Line (LS04), the Tule
Canyon (formerly Silverton) to Alibates (formerly White Deer) Transmission Line
(LS05).



--------------------------------------------------------------------------------

“Party” or “Parties” has the meaning set forth in the Preamble.

“Percentage Rent” has the meaning set forth in Section 3.1(b).

“Percentage Rent Rates” means the percentage amount used for the calculation of
Percentage Rent owed pursuant to this Agreement, as set forth in the
then-effective Rent Supplement.

“Percentage Rent Schedule” means the schedule attached to the then-current Rent
Supplement setting forth the Percentage Rent Rates and Annual Percentage Rent
Breakpoints for the CREZ Assets through the end of the Term.

“Permit” means any authorization, consent, approval, acceptance, license,
permit, order, certificate, waiver, variance, filing or registration of or with
or issued by any Regulatory Authority.

“Permitted Liens” means:

(i) the Liens granted by Lessor to any lender or trustee for any lender which
finances Lessor’s interest in the CREZ Assets;

(ii) Liens imposed by any governmental authority for any tax, assessment or
other charge relating to the CREZ Assets to the extent not yet past due or being
contested in good faith and by appropriate proceedings;

(iii) mechanics’, warehousemen’s, carriers’, workers’, repairers’, landlords’,
and other similar liens arising or incurred in the ordinary course of business
and (A) which do not in the aggregate materially detract from the value of
property or assets subject to such Liens or materially impair the continued use
thereof in the operation of the CREZ Assets or (B) which are being contested in
good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property or asset subject to such Liens
and for which cash reserves consistent with GAAP have been established on the
books of Lessee or Lessor, or other Liens incurred or deposits made in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
trade contracts, leases, government contracts, performance and return-of-money
bonds and other similar obligations incurred in the ordinary course of business
(exclusive of obligations in respect of the payment for borrowed money);

(iv) Liens arising out of judgments or awards so long as an appeal or proceeding
for review is being prosecuted in good faith and (A) for the payment of which
adequate cash reserves consistent with GAAP have been established on the books
of Lessee or Lessor, (B) for the payment of which bonds or other security
acceptable to Lessor in its reasonable discretion have been provided or
(C) which are fully covered by insurance;



--------------------------------------------------------------------------------

(v) zoning, entitlement, restriction, and other land use and environmental
regulations by governmental authorities and encroachments, easements, rights of
way, covenants, restrictions or agreements which do not materially interfere
with the continued use of any asset as currently used in the conduct of the
business of Lessee;

(vi) any encumbrances set forth in any franchise or governing ordinance under
which any portion of the business of Lessee is conducted and which could not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the operation of the CREZ Assets; and

(vii) all rights of condemnation, eminent domain, or other similar right of any
Person.

“Person” means any natural person, general partnership, limited partnership,
proprietorship, corporation, joint venture, limited liability company, limited
liability partnership, business trust, estate, governmental entity, cooperative,
association or other foreign or domestic enterprise, or other entity whether
acting in an individual, fiduciary or other capacity.

“Personal Property” means all assets, or rights therein, related to or used in
connection with the CREZ Assets, other than assets of the type and nature
described in Section 1.1(a)(i)-(vi). Examples of Personal Property include
rolling stock, computers and software programs.

“Policies and Procedures” has the meaning set forth in Section 13.6(b).

“Project Management Costs” means all actual out-of-pocket costs incurred by
Lessee pursuant to this Agreement or a separate construction management
agreement in connection with the construction activities, including (i) all
direct wages and salaries (including benefits, payroll burden and overtime)
which Lessee pays to personnel employed or retained to conduct such construction
activities and a fair allocation of the direct wages and salaries (including
benefits, payroll burden and overtime) of Lessee’s other personnel conducting
such construction activities; (ii) the fair market value of materials or
equipment provided directly by Lessee or its affiliates (including the standard
corporate day rate for any vehicles and equipment that are so utilized); (iii) a
fair allocation of the lease payments of any leased vehicles and equipment that
are so utilized; (iv) all other third-party costs incurred by Lessee in the
performance of such construction activities; and (v) all sales, use, transfer or
similar taxes (excluding franchise taxes and those taxes based, in whole or in
part, upon Lessee’s net income, gross receipts, net worth or similar taxes)
incurred or paid by Lessee in conducting such construction activities or
providing materials, if any (provided that, in managing its affairs, Lessee will
attempt to minimize, to the extent practicable, all such taxes incurred on
behalf of Lessor and, in this regard, Lessor agrees to cooperate and provide
Lessee any assistance necessary including providing appropriate evidence of any
exemptions from tax).

“PUCT” means the Public Utility Commission of Texas or its successors.

“Qualified Lessee” means Lessee and/or any other utility that is (x) approved or
authorized by the applicable public utility commission or similar regulatory
authority to operate and/or lease the transmission and/or distribution assets of
Lessor or any subsidiary and (y) a party to a then-effective lease agreement
with Lessor or a subsidiary thereof pursuant to which such utility leases and
operates such entity’s transmission and/or distribution assets.



--------------------------------------------------------------------------------

“Rate Base” means, with respect to any transmission and distribution assets,
gross electric plant in service under GAAP, which is the aggregate amount of
capital expenditures used to construct such assets plus AFUDC, less accumulated
depreciation, and adjusted for accumulated deferred income taxes.

“Receiving Party” has the meaning set forth in Section 13.3(a).

“Reclassified Projects” means any T&D Project that does not otherwise meet the
definition of Footprint Project but Lessee and Lessor jointly agree, in their
sole discretion, to classify such T&D Project as a Footprint Project based upon
such factors that the Parties deem relevant, including (i) the expected Rate
Base of the T&D Project, it being understood that the Parties generally expect
that only T&D Projects with an expected Rate Base of less than $25 million could
constitute a Reclassified Project; (ii) whether the T&D Project is physically
connected to the CREZ Assets; and (iii) whether the T&D Project is necessary to
serve distribution customers situated in the CREZ Service Territory.

“Regulatory Authority” means the government of any nation, or of any political
subdivision thereof or of any state, county or local jurisdiction therein or any
regulatory body, commission, department, division, organ, instrumentality, court
or agency of any thereof, including PUCT, ERCOT, TRE, NERC, or any other
governmental agency with jurisdiction over Lessee, Lessor or the CREZ Assets and
any other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Regulatory Order” means either (i) the PUCT’s approval of any Lessee
application for updated wholesale transmission rates or wholesale distribution
rates, as applicable, or (ii) final resolution or settlement of a rate case
applicable to Lessee’s transmission rates or wholesale distribution rates, as
applicable.

“REIT” means a real estate investment trust.

“Related Person” means any affiliates, contractors, lessees and sublessees, and
each of their respective principals, officers, employees, servants, agents,
representatives, subcontractors, licensees, invitees, guests, successors and/or
assigns of a Party; provided that in no event shall a Party be deemed a “Related
Person” with respect to the other Party.

“Renewal Term” has the meaning set forth in Section 2.1.

“Rent” means the sum of Base Rent, Percentage Rent, Additional Rent and Extended
Period Rent.

“Rent Supplement” has the meaning set forth in Section 3.2(a).

“Rent Validation” has the meaning set forth in Section 3.3(a).

“Repairs” means all replacements, repairs or remedial activity undertaken
directly on a then-existing portion of the CREZ Assets that are not Footprint
Projects and that are expensed and not capitalized under GAAP.



--------------------------------------------------------------------------------

“Revenues Attributable to Lessee CapEx” means amounts received by or payable to
Lessee in connection with or which are the result of the operation of the CREZ
Assets (and any assets related to the CREZ Assets owned by Lessee) and which are
attributable to Lessee CapEx, as determined in accordance with Section 3.2(b).

“Revised Certificate” has the meaning set forth in Section 3.4(a).

“SEC” means the United States Securities and Exchange Commission.

“SEC Reporting Requirements” has the meaning set forth in Section 7.1(c).

“Severable Footprint Projects” means any Footprint Projects that can be readily
removed from the CREZ Assets without causing diminution in value to the CREZ
Assets.

“Stanton/Brady/Celeste Lease” means the Third Amended and Restated Lease
Agreement (Stanton/Brady/Celeste Assets) between Lessor and Lessee effective as
of December 31, 2015, as the same may be amended from time to time.

“Stanton Transmission Loop Lease” means the Third Amended and Restated Lease
Agreement (Stanton Transmission Loop Assets) between Lessor (as the successor in
interest to SDTS FERC, L.L.C.) and Lessee (as the successor in interest to SU
FERC, L.L.C.), effective as of December 1, 2014, as the same may be amended from
time to time.

“Swap Contract” means (i) any and all interest rate swap transactions, basis
swap transactions, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward foreign exchange transactions, cap transactions, floor transactions,
currency options, spot contracts or any other similar transactions of any of the
foregoing (including any options to enter into any of the foregoing), and
(ii) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association, Inc.
or any International Foreign Exchange Master Agreement.

“Swap Termination Value” means, in respect of one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (i) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (ii) for any date prior to the date
referenced in clause (i), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.

“Synthetic Lease” means, at any time, any lease (including a lease that may be
terminated by the lessee at any time) of any property by a Person (i) that is
accounted for as an operating lease under GAAP and (ii) in respect of which the
lessee retains or obtains ownership of the property so leased for U.S. federal
income tax purposes, other than any lease under which such Person is the lessor.



--------------------------------------------------------------------------------

“T&D Project” means a business, project or assets relating primarily to the
transmission and/or distribution of electricity.

“TCOS Allocation” has the meaning set forth on Exhibit E.

“Term” has the meaning set forth in Section 2.1.

“Term Loan Agreement” has the meaning set forth in Section 4.13(a).

“Third Panel Member” has the meaning set forth in Section 13.7(a).

“Tower License Agreement” means the Transmission Tower Design License Agreement,
dated on or around the Effective Date, between Lessor and Oncor, as the same may
be amended from time to time.

“Transferred Assets” has the meaning set forth in Section 1.1(c).

“Transition Costs” means the aggregate amount of Lessor’s costs that Lessee is
permitted to recover through the Transition Rider.

“Transition Costs Payment” has the meaning set forth in Section 3.5(b).

“Transition Rider” means the rider to Lessee’s wholesale transmission tariff
allowing Lessee to recover certain costs associated with the Exchange
Transaction.

“TRE” means the Texas Reliability Entity, or its successor entity.

“TRS” means an Entity that (i) is wholly-owned by Lessor and/or Lessee and
(ii) is a taxable REIT subsidiary within the meaning of Section 856(l) of the
Code.

“Undisputed Rent” means the undisputed amount of Rent the Parties agree is due
and payable.

“Year-to-Date Payments” means the cumulative amount of any Percentage Rent
actually paid with respect to the applicable Lease Year.

“Year-to-Date Revenues” has the meaning set forth in Section 3.1(b)(i).



--------------------------------------------------------------------------------

EXHIBIT A

Form of CFO Certificate Statement

WHEREAS, Sharyland Distribution & Transmission Services, L.L.C. (“Lessor”) and
Sharyland Utilities, L.P. (“Lessee”) are parties to that certain CREZ Lease
Agreement (“CREZ Lease”);

WHEREAS, capitalized terms used but not defined herein shall have the meaning
given to them in the CREZ Lease; and

WHEREAS, pursuant to Section 3.1(b)(iii) of the CREZ Lease, Lessee is required
to deliver to Lessor this CFO Certificate, setting forth Lessee’s calculation of
Gross Revenues and the Percentage Rent payable under the CREZ Lease.

NOW THEREFORE, Lessee delivers this certificate to Lessor pursuant to
Section 3.1(b)(iii) of the CREZ Lease and hereby certifies to the following:

 

CALCULATION OF GROSS REVENUES1

  

Calculation of Gross Revenues for the Lease Quarter ending _____________, 20__:

  

Allocated ERCOT Transmission Revenues

   $  

Additional CREZ Revenues

  

Allocated Other Revenue

  

Insurance proceeds

     

 

 

 

Total Gross Revenues for the Lease Quarter ending _____________, 20__

     

 

 

 

Total Gross Revenues from prior Lease Quarters in the Lease Year

  

Year-to-Date Revenues

   $     

 

 

 

CALCULATION OF PERCENTAGE RENT

  

Year-to-Date Revenues

   $  

Less: Applicable Quarterly Breakpoint

     

 

 

 

Difference

   $     

 

 

 

Difference * Percentage Rent Rate of ______%

   $  

Less: Year-to-Date Payments

     

 

 

 

Percentage Rent due for the Lease Quarter ending _____________, 20__

   $     

 

 

 

 

Sharyland Utilities, L.P. By:     Name: Title: Chief Financial Officer

 

1  Refer to the definition of “Gross Revenues” set forth on Exhibit E of the
CREZ Lease.

 

      CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

Panhandle Assets

 

LOGO [g493307dsp61.jpg]

 

      CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

Subordinated Debt Terms

Reference is made to that certain Second Amended and Restated Collateral Agency
Agreement (as amended, restated, supplemented or otherwise modified, the
“Collateral Agency Agreement”), dated as of December 10, 2014, by and among The
Bank of New York Mellon Trust Company, N.A., as collateral agent (together with
its successors and assigns, the “Collateral Agent”), Sharyland Distribution &
Transmission Services, L.L.C., a Texas limited liability company (the
“Company”), and the holders of the Permitted Secured Indebtedness (as defined
therein) from time to time party thereto.

Section 1. Definitions and Rules of Interpretation. Capitalized terms used
herein without definition shall have the meanings assigned to such terms in the
Collateral Agency Agreement. The rules of interpretation set forth in Schedule A
of the Collateral Agency Agreement shall apply to this Exhibit C as if fully set
forth herein. In addition, the following terms shall have the following
meanings:

 

1.1 “Entitled Party” shall mean the Company unless the Collateral Agent or the
Company has given notice to the Subordinated Lender that the Collateral Agent
has, on behalf of the Secured Parties and pursuant to the Collateral Agency
Agreement or related documents, properly exercised its remedies to foreclose on
the Company’s interest in any System Lease and receive payments pursuant to any
System Lease directly from Sharyland, in which case the Entitled Party shall
mean the Collateral Agent, acting for the benefit of the Secured Parties.

 

1.2 “Governmental Authority” shall mean

 

  (a) the government of:

 

  (i) The United States of America or any State or other political subdivision
thereof, or

 

  (ii) any other jurisdiction in which the Company conducts all or any part of
its business, or which asserts jurisdiction over any properties of the Company,
or

 

  (b) any entity exercising executive, legislative, judicial, taxing, regulatory
or administrative functions of, or pertaining to, any such government, or

 

  (c) the Electric Reliability Council of Texas or any successor thereto
(“ERCOT”), or

 

  (d) the Texas Reliability Entity.

 

      CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

1.3 “Insolvency Event” means the occurrence of any of the following:

 

  (a) Sharyland (i) is generally not paying, or admits in writing its inability
to pay, its debts as they become due, (ii) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (iii) makes an assignment for the benefit of
its creditors, (iv) consents to the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, (v) is adjudicated as insolvent or to
be liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or

 

  (b) a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by Sharyland, a custodian, receiver, trustee
or other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of Sharyland or any such petition shall be filed against Sharyland
and such petition shall not be dismissed within 60 days.

 

1.4 “Reorganization Securities” shall mean any debt or equity securities issued
on account of all or any portion of the Subordinated Indebtedness in connection
with an Insolvency Event that are in each case subordinated in liquidation to
the Obligations (or any debt or equity securities issued on account of any
Obligations) to at least the same extent that the Subordinated Indebtedness are
subordinated to the Obligations hereunder.

 

1.5 “Sharyland” shall mean Sharyland Utilities, L.P.

 

1.6 “Subordinated Indebtedness” shall mean, with respect to Sharyland,
Indebtedness (as defined under the applicable Financing Agreement or such other
similar term) that is incurred pursuant to such Financing Agreement and is
required to be subordinated to the applicable Obligations.

 

1.7 “Subordinated Lenders” shall mean each and every Person to whom any of the
Subordinated Indebtedness are owed.

 

1.8 “Subordinated Loan Documents” shall mean all documentation evidencing the
Subordinated Indebtedness.

 

1.9 “System Lease Obligations” shall mean any and all Rent or other similar term
(as such term is defined in the System Leases) then due and payable under the
System Leases.

 

1.10 “System Leases” shall mean any and all leases of transmission and
distribution and related assets pursuant to which Sharyland is the lessee and
the Company or any Subsidiary of the Company is a party as a lessor, and
supplements thereto, each as amended, restated, supplemented or otherwise
modified from time to time, or any new lease entered into in replacement
thereof.

 

   59    CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

1.11 “Texas Reliability Entity” shall mean the non-profit corporation that is
the regional entity for the ERCOT region authorized to develop, monitor, assess
and enforce compliance with NERC Reliability Standards within geographic
boundaries of ERCOT and any successor thereto.

Section 2. Subordination of Subordinated Indebtedness. Until the indefeasible
payment in full in cash of all the Obligations and the termination of any
commitments to lend under any Permitted Secured Indebtedness, the Subordinated
Lenders and Sharyland hereby agree that (i) all Subordinated Indebtedness is and
shall be subordinated in right of liquidation in relation to all System Lease
Obligations to the extent and in the manner hereinafter set forth, (ii) upon the
occurrence and during the continuance of any default or event of default under
any System Lease (or if after giving effect to a proposed distribution in
respect of any part of the Subordinated Indebtedness, a default or event of
default under any System Lease will exist), no payments or other distributions
whatsoever in respect of any part of the Subordinated Indebtedness shall be
made, (iii) upon the occurrence and during the continuance of an Insolvency
Event, no payments or other distributions whatsoever in respect of any part of
the Subordinated Indebtedness shall be made nor shall any property or assets of
Sharyland be applied to the purchase or other acquisition or retirement of any
part of the Subordinated Indebtedness, and (iv) upon the occurrence and during
the continuance of an Insolvency Event, the Subordinated Lenders shall not
accept any payment by or on behalf of Sharyland on account of the principal of,
premium or interest on, or any other amount in respect of, the Subordinated
Indebtedness other than the payment of indemnity obligations and reasonable out
of pocket costs and expenses (including reasonable attorney’s fees) in each case
as and when due and payable in accordance with the terms of the Subordinated
Debt Documents.

Section 3. Liquidation, Dissolution, Bankruptcy. Until the indefeasible payment
in full in cash of all the Obligations and the termination of any commitments to
lend under any Permitted Secured Indebtedness, and without limitation to the
rights of the Secured Parties under the terms of the Financing Agreements or the
rights of Company under the System Leases:

 

3.1 upon the occurrence and during the continuance of any Insolvency Event:

 

  3.1.1 the System Lease Obligations then due and payable shall first be
irrevocably and indefeasibly paid in full to the Entitled Party before any of
the Subordinated Lenders shall be entitled to receive any payment (other than
Reorganization Securities) on account of the Subordinated Indebtedness whether
in cash, securities or other assets (other than Reorganization Securities);

 

  3.1.2 any payment or distribution of assets of Sharyland of any kind or
character in respect of the Subordinated Indebtedness to which any of the
Subordinated Lenders would be entitled if the Subordinated Indebtedness were not
subordinated pursuant to the terms hereof shall be made by the trustee,
liquidator or agent or other Person making such payment or distribution,
directly to the Entitled Party until the System Lease Obligations then due and
payable are paid in full and each of the Subordinated Lenders and, unless the
Company is the Entitled Party, the Borrower irrevocably authorizes and empowers
the Entitled Party to receive and collect on its behalf any and all such
payments or distributions; and

 

      CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

  3.1.3 the Subordinated Lenders agree not to, directly or indirectly, initiate,
prosecute or participate in any claim, action or other proceeding challenging
the enforceability, validity or priority of the System Lease Obligations then
due and payable.

Section 4. Incorrect Payments. If, for any reason whatsoever and whether
pursuant to an Insolvency Event or otherwise, Sharyland shall make or any of the
Subordinated Lenders shall receive any payment or distribution of any kind or
character, whether in cash, securities or other property (other than
Reorganization Securities), on account or in respect of the Subordinated
Indebtedness in contravention of any of the terms set forth herein, such
Subordinated Lender shall hold any such payment or distribution in trust for the
benefit of the Secured Parties, promptly notify the Entitled Party of the
receipt of such payment or distribution and promptly pay over or deliver such
distribution or payment to the Entitled Party or to any other Person nominated
by the Entitled Party, to hold for the account of the Secured Parties.

Section 5. Non-Impairment. To the fullest extent permitted by applicable Law, no
change of law or circumstances shall release or diminish any of the Subordinated
Lender’s obligations, liabilities, agreements or duties hereunder, or affect the
provisions set forth herein in any way.

Section 6. Benefit of Subordination Provisions. These subordination provisions
are intended solely to define the relative rights of the Secured Parties, the
Collateral Agent, the Company, the Subordinated Lenders, and their respective
successors and permitted assigns.

Section 7. Termination and Reinstatement. Notwithstanding anything to the
contrary contained herein, the Subordinated Indebtedness shall no longer be
subordinated in right of liquidation pursuant to the terms contained herein
otherwise at such time as the Secured Parties no longer have a lien on or
security interest in the System Lease Obligations. If any payment to any of the
Entitled Party, the Company, the Collateral Agent or the Secured Parties by
Sharyland or any other Person in respect of any of the System Lease Obligations
is held to constitute a preference or a voidable transfer under applicable Law,
or if for any other reason any such party is required to refund such payment to
Sharyland or to such Person or to pay the amount thereof to any other Person,
each Subordinated Lender agrees and acknowledges that the provisions set forth
herein shall continue to be effective or shall be reinstated, as the case may
be, to the extent of any such payment or payments.

Section 8. Restrictions on Transfers. None of the Subordinated Lenders may
transfer (by sale, novation or otherwise) any of its rights or obligations under
the Subordinated Indebtedness unless the transferee of such interest first
agrees in writing to be bound by the terms set forth in this Exhibit C
applicable to the transferor of such interest and executes an instrument to that
effect.

 

      CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

Section 9. Exercise of Powers.

 

9.1 After the occurrence and during the continuance of an Insolvency Event, the
Entitled Party shall be entitled to exercise its rights and powers under these
subordination provisions in such a manner and at such times as the Entitled
Party in its absolute discretion may determine.

 

9.2 The Subordinated Lenders alone shall be responsible for their contracts,
engagements, acts, omissions, defaults and losses and for liabilities incurred
by them.

 

      CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT D

Insurance

 

A.     Coverages.

   Property Insurance (Operational): Cover:    All assets comprising the CREZ
Assets against “all risks” of physical loss or damage (including but not limited
to machinery breakdown, earthquake, flood, windstorm and terrorism) Principal
Exclusions:    War and civil war    Nuclear risks    Theft and mysterious
disappearance revealed in the course of inventory undertaking    The cost of
making good wear and tear, gradual deterioration, etc., but not the
consequential damage    Consequential loss not otherwise excluded    Fraud and
misrepresentation Sum Insured:    Full replacement cost subject to the following
sublimits. Sublimits:    Earthquake – full replacement cost    Flood – full
replacement cost    Windstorm – full replacement cost Deductible:    $250,000
per loss or occurrence, except $250,000 earthquake and flood and $250,000
windstorm Insured:    Lessee    Lessor Additional Insured:    The Prudential
Insurance Company of America, as Purchaser    Prudential Retirement Insurance
and Annuity Company, as Purchaser    Royal Bank of Canada, as Lender

 

      CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

   The Bank of New York Mellon Trust Company, N. A., as Collateral Agent    The
Secured Parties to the Debt Agreements Mortgagee:    Bank of New York Mellon
Trust Company, N.A. as Collateral Agent for the benefit of the Secured Parties
Loss Payee:    The Bank of New York Mellon Trust Company, N.A. as Collateral
Agent, as first loss payee Conditions:    30 days’ notice of cancellation or
non-renewal except 10 days for non-payment of premium    Acceptable loss payable
clause    Non-vitiation wording in favor of the Collateral Agent and the Secured
Parties    Waiver of subrogation in favor of the additional insureds General
Liability Insurance: Cover:    Lessee against any liability arising out of
claims for personal injury and property damage. Sum Insured:    $1,000,000 per
occurrence up to a minimum of $2,000,000 aggregate limit (except that the fire
damage legal liability coverage may be limited to $100,000 per fire and the
medical expense coverage may be limited to $5,000 for any one injured person).
Insured:    Lessee    Lessor Additional Insured:    The Prudential Insurance
Company of America, as Purchaser    Prudential Retirement Insurance and Annuity
Company, as Purchaser    The Bank of New York Mellon Trust Company, N. A., as
Collateral Agent    Royal Bank of Canada, as Lender    The Secured Parties
Conditions:    Occurrence policy wording or Aegis claims-first-made policy form
Worldwide territory

 

      CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

Automobile Liability Insurance: Cover:    Lessee for liability arising out of
claims for personal injury (including bodily injury and death) and property
damage covering all owned (if any), leased, non-owned and hired vehicles of
Lessee, including loading and unloading. Sum Insured:    $1,000,000 each
accident. Deductible:    $1,000 each accident. Insured:    Lessee    Lessor   
Additional Insured: The Prudential Insurance Company of America, as Purchaser   
Prudential Retirement Insurance and Annuity Company, as Purchaser    The Bank of
New York Mellon Trust Company, N. A., as Collateral Agent    Royal Bank of
Canada, as Lender    The Secured Parties Workers’ Compensation and Employer’s
Liability Insurance: Cover:    Lessee will maintain workers’ compensation
insurance as required by applicable state laws and employer’s liability
insurance insuring Lessee for liability arising out of injury to or death of
employees. Sum Insured:    $1,000,000 each accident. Insured:    Lessee   
Lessor Excess or Umbrella Insurance: Cover:    Insurance covering claims in
excess of the underlying insurance described in the foregoing. Sum Insured:   
$25,000,000 each occurrence and in the aggregate

 

      CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

Deductible:    $1,000,000 any one occurrence or amount of underlying insurance.
Insured:    Lessee    Lessor Additional Insured:    The Prudential Insurance
Company of America, as Purchaser    Prudential Retirement Insurance and Annuity
Company, as Purchaser    The Bank of New York Mellon Trust Company, N. A., as
Collateral Agent    Royal Bank of Canada, as Lender    The Secured Parties
Conditions:    Following form

 

  B. Company Conditions and Requirements.

1. Loss Notification. Lessee shall promptly notify Lessor of any single loss or
event likely to give rise to a claim against an insurer for an amount in excess
of $1,000,000 covered by any insurance policies required by this Exhibit D.

2. Payment of Loss Proceeds. The Collateral Agent, on behalf of the Secured
Parties, shall be named as the first loss payee in applicable insurance policies
(pursuant to a standard lender’s loss payable endorsement equivalent to a CP
1218).

3. Compliance With Policy Requirements. Lessee shall not violate or permit to be
violated any of the conditions, provisions or requirements of any insurance
policy required by this Exhibit D, and Lessee shall perform, satisfy and comply
with, or cause to be performed, satisfied and complied with, all conditions,
provisions and requirements of all insurance policies.

4. Waiver of Subrogation. Lessee hereby waives any and every claim for recovery
from the Secured Parties for any and all loss or damage covered by any of the
insurance policies to be maintained under this Agreement to the extent that such
loss or damage is recovered under any such policy. If the foregoing waiver will
preclude the assignment of any such claim to the extent of such recovery, by
subrogation (or otherwise), to an insurance company (or other Person), Lessee
shall give written notice of the terms of such waiver to each insurance company
which has issued, or which may issue in the future, any such policy of insurance
(if such notice is required by the insurance policy) and shall cause each such
insurance policy to be properly endorsed by Lessee to, or to otherwise contain
one or more provisions that prevent the invalidation of the insurance coverage
provided thereby by reason of such waiver.

 

      CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

5. Notices. Lessee will advise Lessor in writing promptly of (i) any material
changes in the coverage or limits provided under any policy required by
Section 6.2 of this Agreement and this Exhibit D and (ii) any default in the
payment of any premium and of any other act or omission on the part of Lessee
which may invalidate or render unenforceable, in whole or in part, any insurance
being maintained by Lessee pursuant to this Exhibit D.

C. Insurance Policy Conditions and Requirements.

1. Permitted Insurers. Lessee shall obtain the insurance required by this
Exhibit D from responsible insurance companies authorized to do business in
Texas (if required by law or regulation) with an A.M. Best Insurance Reports
rating of A-, 8 or better.

2. Control of Loss. If commercially feasible all policies of insurance required
to be maintained pursuant to this Exhibit D, wherein more than one insurer
provides the coverage on any single policy, shall have a clause (or a separate
agreement among the insurers) wherein all insurers have agreed that the lead
insurer shall have full settlement authority on behalf of the other insurers.

3. Loss Survey. All policies of insurance required to be maintained pursuant to
this Exhibit D, wherein more than one insurer provides the coverage on any
single policy, shall have a clause (or a separate agreement among the insurers)
wherein all insurers have agreed upon the employment of a single firm to survey
and investigate all losses on behalf of the insurers.

4. Policy Cancellation and Change. All policies of insurance required to be
maintained pursuant to this Exhibit D shall be endorsed so that if at any time
they are canceled, or their coverage is reduced (by any party including the
insured) so as to affect the interests of the Collateral Agent, the Holders and
any other Secured Party, such cancellation or reduction shall not be effective
as to the Secured Parties for thirty (30) days, except for non-payment of
premium which shall be for ten (10) days, after receipt by the Collateral Agent
and the Secured Parties of written notice from such insurer of such cancellation
or reduction.

5. Miscellaneous Policy Provisions. All insurance policies providing operational
property damage, (i) shall name the Collateral Agent, on behalf of the Secured
Parties, as the first loss payee, (ii) shall include a Lender’s loss payable
clause in favor of the Collateral Agent, on behalf of the Secured Parties.

6. Separation of Interests. All policies (other than in respect to workers
compensation insurance) shall insure the interests of the Secured Parties
regardless of any breach or violation by Lessee or any other party of
warranties, declarations or conditions contained in such policies, any action or
inaction of Lessee or others, or any foreclosure relating to the CREZ Assets.

7. Waiver of Subrogation. All policies of insurance required by this Exhibit D
shall provide for waivers of subrogation in favor of the Secured Parties and
their respective officers and employees.

8. Liability Insurance Endorsements. All policies of liability insurance
required to be maintained by Lessee shall be endorsed as follows:

(i) To name the Secured Parties as additional insureds;

 

      CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

(ii) To provide a severability of interests and cross liability clause; and

(iii) That the insurance shall be primary and not excess to or contributing with
any insurance or self-insurance maintained by Lessee.

9. Annual Review. Lessor will annually review with Lessee the requirements of
Section 6.2 of the Agreement and this Exhibit D prior to the renewal of any
insurance coverage contemplated hereby, and, as a result of such review, Lessor
may waive the requirements set forth herein, if, in Lessor’s reasonable
discretion, such coverage limits are not available on commercially reasonable
terms. Any modification or waiver of the requirements of Section 6.2 of the
Agreement or this Exhibit D in a particular Lease Year will not operate as a
modification or waiver for subsequent Lease Years.

D. Acceptable Policy Terms and Conditions.

All policies of insurance required to be maintained pursuant to this Exhibit D
shall contain terms and conditions reasonably acceptable to Lessor.

 

      CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT E

Gross Revenues

“Gross Revenues” for purposes of this Agreement will equal the sum of
(a) Allocated ERCOT Transmission Revenues plus (b) Additional CREZ Revenues plus
(c) Allocated Other Revenue plus (d) any amounts received by or payable to
Lessee as insurance proceeds for business income lost from an insured event
related to the CREZ Assets.

Capitalized terms used in this Exhibit E without definition shall have the
meanings assigned to such terms in the Agreement. In addition, the following
terms shall have the following meanings for purposes of this Exhibit E:

 

(1) “Additional CREZ Revenues” means amounts received by or payable to Lessee in
connection with or that are the result of Lessee’s operation or ownership, as
applicable, of the CREZ Assets, including any amounts received by or payable to
Lessee from other uses of the CREZ Assets pursuant to Section 1.2(a)(ii), other
than any Excluded Revenues or Revenues Attributable to Lessee CapEx; provided
that Additional CREZ Revenues shall not include any ERCOT Transmission Revenues
(including, for the avoidance of doubt, any Allocated ERCOT Transmission
Revenues).

 

(2) “Allocated ERCOT Transmission Revenues” means ERCOT Transmission Revenues
multiplied by the TCOS Allocation.

 

(3) “Allocated Other Revenue” means the portion of Other Revenue that Lessee and
Lessor agree to characterize as Allocated Other Revenue under this Agreement
pursuant to Section 3.2(e).

 

(4) “Covered Revenue” means any fees, charges or other revenues that are
(i) characterized as (x) Gross Revenues (without giving effect to clause (c) in
the definition of Gross Revenues related to Allocated Other Revenue) or
(y) Revenues Attributable to Lessee CapEx, in each case under this Agreement or
any other Lease; (ii) Excluded Revenues under this Agreement or any other Lease
or (iii) generated from the Rate Base of regulated assets owned or operated by a
party other than Lessor or a subsidiary thereof.

 

(5) “ERCOT Transmission Revenues” means amounts received by or payable to Lessee
in connection with or that are the result of Lessee’s operation or ownership, as
applicable, of ERCOT transmission assets, other than any Excluded Revenues.

 

(6)

“Excluded Revenues” means (a) any payment received by Lessee as CIAC; (b) any
non-cash revenues recognized by Lessee due to an increase in Lessor’s Rate Base
resulting from a determination by the Internal Revenue Service with respect to
the PLR Request; (c) any items that are of a pure pass-through nature where such
items are charged to and collected from customers of Lessee but that carry
regulatory responsibility to remit such collections without offset or deduction
to a third party, including items such as (i) sales taxes or other charges
collected by Lessee on behalf of a taxing authority; (ii) fees, charges and
other revenues collected by Lessee that can be specifically traced to any
regulatory approved costs incurred by Lessee that have been ordered or permitted
by the

 

      CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

  PUCT to be recovered through Lessee’s rates similar to the system benefit fund
and transmission cost recovery factor collected by distribution service
providers; (iii) fees, charges and other revenues collected by Lessee that can
be specifically traced to any deferred costs funded entirely by Lessee that have
been ordered or permitted by the PUCT to be recovered through a tariff rider;
and (iv) such other items that Lessor and Lessee agree in good faith are
consistent with the foregoing and should be excluded from ERCOT Transmission
Revenues or Additional CREZ Revenues, as applicable, for purposes of this
Agreement; or (d) any item (as mutually agreed by the Parties) that is based on
the income or profits of any Person if, as a consequence thereof, the inclusion
of such amount in “Gross Revenues” would cause the Rent to fail to qualify in
whole or in part as “rents from real property” within the meaning of
Section 856(d) of the Code.

 

(7) “Other Revenue” means revenue generated from activities as a regulated
utility within the State of Texas other than Covered Revenue.

 

(8) “PLR Request” means Lessor and Oncor’s request for a private letter ruling
with respect to their proposed treatment of the accumulated deferred federal
income tax attributable to the assets exchanged in the Exchange Transaction.

 

(9) “TCOS Allocation” means a fraction, the numerator of which is the
Transmission Net Plant in Service for the Panhandle Assets covered by this
Agreement (together with Footprint Projects that add to, expand or alter the
Panhandle Assets identified from time to time pursuant to Rent Supplements) and
the denominator of which is the total Transmission Net Plant in Service for all
regulated electric transmission systems owned or operated by Lessee or a
subsidiary thereof within ERCOT, as set forth in the then-effective Rent
Supplement.

 

(10) “Transmission Gross Plant” means electric transmission plant as determined
in accordance with the FERC Uniform System of Accounts.

 

(11) “Transmission Net Plant in Service” means Transmission Gross Plant in
service less accumulated depreciation.

 

      CREZ LEASE AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 3.2

FORM OF RENT SUPPLEMENT

Rent Supplement

Pursuant to Section 3.2 of Lease

[Date of Supplement]

Incremental CapEx:

Lessee CapEx:

Total Base Rent by Lease Year:

Percentage Rent Rates:

Annual Percentage Rent Breakpoints:

Revenues Attributable to Lessee CapEx:

TCOS Allocation:

Allocated Other Revenue:

 

Executed this ____ day of ___________, 20___. SHARYLAND UTILITIES, L.P. By:  

                                                                   

Name:  

 

Title:  

 

SHARYLAND DISTRIBUTION & TRANSMISSION SERVICES, L.L.C. By:  

 

Name:  

 

Title:  

 

 

      CREZ LEASE AGREEMENT